               1 CARTER C. WHITE – 164149
                 KING HALL CIVIL RIGHTS CLINIC
               2 U.C. Davis School of Law
                 One Shields Avenue, Bldg. TB-30
               3 Davis, California 95616-8821
                 Telephone: (530) 752-5440
               4 Facsimile: (530) 752-5788
                 Email:        ccwhite@ucdavis.edu
               5
                 MICHAEL W. BIEN – 096891
               6 GAY CROSTHWAIT GRUNFELD – 121944
                 MICHAEL FREEDMAN – 262850
               7 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               8 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               9 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              10 Email:       mbien@rbgg.com
                              ggrunfeld@rbgg.com
              11              mfreedman@rbgg.com
              12 Attorneys for Plaintiffs
              13
                                             UNITED STATES DISTRICT COURT
              14
                                             EASTERN DISTRICT OF CALIFORNIA
              15
                                                 SACRAMENTO DIVISION
              16
              17
                 DERRIL HEDRICK, DALE ROBINSON,                 Case No. 2:76-CV-00162-EFB
              18 KATHY LINDSEY, MARTIN C. CANADA,
                 DARRY TYRONE PARKER, individually and           ---------------- ORDER GRANTING
                                                                [PROPOSED]
              19 on behalf of all others similarly situated,    JOINT MOTION FOR FINAL
                                                                APPROVAL OF AMENDED
              20               Plaintiffs,                      CONSENT DECREE
              21         v.                                     Judge:    Hon. Edmund F. Brennan
                                                                Date:     Jan. 23, 2019
              22 JAMES GRANT, as Sheriff of Yuba County;        Time:     10:00 a.m.
                 Lieutenant FRED J. ASBY, as Yuba County        Crtrm.:   8, 13th Floor
              23 Jailer; JAMES PHARRIS, ROY LANDERMAN,
                 DOUG WALTZ, HAROLD J. “SAM”
              24 SPERBEK, JAMES MARTIN, as members of
                 the YUBA COUNTY BOARD OF
              25 SUPERVISORS,
              26               Defendants.
              27
              28

                     [PROPOSED] ORDER GRANTING JOINT MOTION FOR FINAL APPROVAL OF AMENDED CONSENT
[3338022.1]                                             DECREE
               1         The Parties are currently bound by a consent decree approved by the Court in May
               2 1979. In July 1976, the Court certified a class consisting of all “all persons incarcerated
               3 within the Yuba County Jail.” The Parties now wish to amend the current Consent Decree.
               4 The Parties have met and conferred extensively to review and discuss claims relating to the
               5 conditions of confinement at the Yuba County Jail and access to its programs, services and
               6 activities under the Americans with Disabilities Act and changes to the existing Consent
               7 Decree. The process has included six days of face-to-face meetings overseen by Judge
               8 Kendall Newman. Based on a review of the entire record, including the matters set forth in
               9 the Stipulated Amended Consent Decree, and considering the procedural and factual
              10 circumstances of this case, the Court finds good cause to enter the following Order:
              11         1.       The Court accepts and adopts the statements, terms, and conditions set forth
              12 in the Parties’ stipulated Amended Consent Decree, a true and correct copy of which is
              13 attached as Exhibit A;
              14         2.       Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court finds that the
              15 Amended Consent Decree is fair, reasonable, and adequate and has considered the
              16 following:
              17                  a.     Class counsel has adequately represented the class;
              18                  b.     The Amended Consent Decree was negotiated in good faith;
              19                  c.     The relief provided is adequate considering the costs, risk and delay
              20 of trial and appeal; the effectiveness of the proposed relief to the class and the method of
              21 processing class-member claims; the terms of any proposed award of attorney fees; and the
              22 agreements reached by the parties; and
              23                  d.     The Amended Consent Decree treats class members equitably relative
              24 to each other.
              25         3.       The Court further finds that the following factors support the fairness,
              26 reasonableness, and adequacy of the Amended Consent Decree:
              27                  a.     The Amended Consent Decree provides adequate relief to the class,
              28 especially in light of the risks, expense, complexity and likely duration of further litigation
                                                                2
                      [PROPOSED] ORDER GRANTING JOINT MOTION FOR FINAL APPROVAL OF AMENDED CONSENT
[3338022.1]                                              DECREE
               1 to enforce the original Consent Decree and to obtain additional rights on behalf of the
               2 class;
               3                b.     The parties entered into the Amended Consent Decree only after
               4 engaging in significant informal discovery and Plaintiffs’ thorough investigation of the
               5 conditions in the Jail;
               6                c.     The Amended Consent Decree was not the product of fraud or
               7 collusion among the negotiating parties. The Amended Consent Decree was reached after
               8 significant, arm’s-length negotiations between the parties, including six all-day, in-person
               9 settlement conferences, all of which were supervised by Magistrate Judge Newman,
              10 dozens of telephone conferences, some of which were supervised by Magistrate Judge
              11 Newman, a tour of the Jail with Magistrate Judge Newman, and the exchange of at least
              12 eighteen different revisions of the Amended Consent Decree. The parties did not negotiate
              13 the attorneys’ fees provisions of the Amended Consent Decree until after they had agreed
              14 on all of the substantive provisions of the Decree;
              15                d.     Plaintiffs’ counsel who are experienced in class action litigation
              16 believe the Amended Consent Decree is fair, reasonable, and adequate;
              17                e.     After the parties, pursuant to the November 7, 2018 order of this
              18 Court, provided effective notice of the Amended Consent Decree to the class and a period
              19 of fifty-two days to file objections with the Court, no class members objected to the
              20 Amended Consent Decree;
              21                f.     The two side agreements reached by the parties—by which (1) the
              22 parties agreed that if the Court grants final approval to the Amended Consent Decree,
              23 Plaintiffs would not renew or refile their Motion for Leave to File Supplemental Civil
              24 Class Action Complaint for Declaratory and Injunctive Relief Pursuant to Fed. R. Civ. P.
              25 15(d) or to otherwise pursue a complaint for violations of the Americans with Disabilities
              26 Act relating to matters addressed in the Amended Consent Decree, and (2) the parties
              27 agreed that they would not attach the third-party medical provider’s protocols for
              28 substance withdrawal as exhibits to the Amended Consent Decree due to their proprietary
                                                             3
                      [PROPOSED] ORDER GRANTING JOINT MOTION FOR FINAL APPROVAL OF AMENDED CONSENT
[3338022.1]                                              DECREE
               1 nature—have no bearing on the fairness, reasonableness, and adequacy of the Amended
               2 Consent Decree; and
               3                 g.      The Amended Consent Decree, which only provides for injunctive
               4 relief and does not provide for any monetary damages to class members, treats all of the
               5 class members the same.
               6           4.    Under the circumstances presented in this matter, the Court finds such relief
               7 is narrowly drawn, extends no further than necessary to correct the violation of the Federal
               8 rights, and is the least intrusive means necessary to correct the violation of the Federal
               9 rights.
              10           4.    This Court has jurisdiction over the subject matter in this litigation and over
              11 all the parties to this action, including all members of Plaintiffs’ class.
              12           5.    This case shall remain open and the Court shall retain jurisdiction to enforce
              13 the terms of the Amended Consent Decree for the terms and under the conditions set forth
              14 in section XX – Termination of the Amended Consent Decree. Once the matter is
              15 terminated under that provision, this case shall be ordered dismissed, with prejudice.
              16           6.    This Order shall apply to Defendants, their agents, employees, and
              17 successors in office.
              18           IT IS SO ORDERED.
              19
                          January 30
                   DATED: ____________, 2019
              20
              21
              22                                              EDMUND F. BRENNAN
              23                                              United States Magistrate Judge

              24
              25
              26
              27
              28
                                                                  4
                      [PROPOSED] ORDER GRANTING JOINT MOTION FOR FINAL APPROVAL OF AMENDED CONSENT
[3338022.1]                                              DECREE
EXHIBIT A
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 100 of 205



               1 CARTER C. WHITE – 164149
                 KING HALL CIVIL RIGHTS CLINIC
               2 U.C. Davis School of Law
                 One Shields Avenue, Bldg. TB-30
               3 Davis, California 95616-8821
                 Telephone: (530) 752-5440
               4 Facsimile: (530) 752-5788
                 Email:        ccwhite@ucdavis.edu
               5
                 MICHAEL W. BIEN – 096891
               6 GAY CROSTHWAIT GRUNFELD – 121944
                 MICHAEL FREEDMAN – 262850
               7 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               8 50 Fremont Street, 19th Floor
                 San Francisco, California 94105-2235
               9 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              10 Email:       mbien@rbgg.com
                              ggrunfeld@rbgg.com
              11
                 Attorneys for Plaintiffs
              12
              13                       UNITED STATES DISTRICT COURT
              14                      EASTERN DISTRICT OF CALIFORNIA
              15                            SACRAMENTO DIVISION
              16
              17 DERRIL HEDRICK, DALE ROBINSON,                Case No. 2:76-CV-00162-JAM-EFB
                 KATHY LINDSEY, MARTIN C. CANADA,
              18 DARRY TYRONE PARKER, individually and         AMENDED CONSENT DECREE
                 on behalf of all others similarly situated,
              19                                               Judge: Hon. Edmund F. Brennan
                               Plaintiffs,
              20                                               Trial Date:   None Set
                         v.
              21
                 JAMES GRANT, as Sheriff of Yuba County;
              22 Lieutenant FRED J. ASBY, as Yuba County
                 Jailer; JAMES PHARRIS, ROY LANDERMAN,
              23 DOUG WALTZ, HAROLD J. “SAM”
                 SPERBEK, JAMES MARTIN, as members of
              24 the YUBA COUNTY BOARD OF
                 SUPERVISORS,
              25
                               Defendants.
              26
              27
              28
                                                                               2:76-CV-00162-JAM-EFB
[3284355.3]                                  AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 101 of 205


                                                             TABLE OF CONTENTS
               1                                                                                                                               Page
               2 I.     INTRODUCTION ...................................................................................................... 1
               3 II.    DEFINITION OF TERMS ......................................................................................... 3
               4 III.   EXERCISE AND RECREATION ............................................................................. 5
               5 IV.    STAFFING ................................................................................................................. 8
               6        A.        Health Personnel .............................................................................................. 8
               7                  1.        Physician ............................................................................................ 10
               8                  2.        Nurse Practitioner (NP) and/or Physician’s Assistant (PA) ............... 10
               9                  3.        Registered Nurse (RN) ....................................................................... 10
              10                  4.        Licensed Vocational Nurse (LVN) .................................................... 10
              11                  5.        Dentist ................................................................................................ 11
              12                  6.        Psychiatrist ......................................................................................... 11
              13                  7.        Licensed Clinical Social Worker (LCSW) and/or Marriage and
                                            Family Therapist (MFT) ..................................................................... 11
              14
                                  8.        Private Health Care ............................................................................ 11
              15
                                  9.        Medical Decision-making .................................................................. 12
              16
                                  10.       Specialists and Consultants ................................................................ 12
              17
                        B.        Custody Staff ................................................................................................. 12
              18
                   V.   MEDICAL AND MENTAL HEALTH CARE ........................................................ 13
              19
                        A.        Medical and Mental Health Procedures for New Arrestees .......................... 13
              20
                        B.        Access to Medical and Mental Health Care .................................................. 16
              21
                                  1.        Initial Health Assessment ................................................................... 16
              22
                                            (a)       Receiving Screening Form ...................................................... 17
              23
                                            (b)       Medical History Interview ...................................................... 17
              24
                                            (c)       Physical Examination .............................................................. 18
              25
                                            (d)       Screening ................................................................................. 18
              26
                                            (e)       Tests ........................................................................................ 18
              27
                                            (f)       Dental Assessment .................................................................. 18
              28
                                                                                  i                                      2:76-CV-00162-JAM-EFB
[3284355.3]                                                   AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 102 of 205


                                        (g)        Follow-Up Care ....................................................................... 19
               1
                                        (h)        Twelve-month Health Care Evaluation ................................... 19
               2
                                        (i)        Use of PHQ-9 Form ................................................................ 19
               3
                              2.        Continuity of Care .............................................................................. 19
               4
                              3.        Treatment for Infectious Diseases and Chronic Conditions .............. 19
               5
                              4.        Continuity of Community-Prescribed Medications ........................... 20
               6
                              5.        Medical Assistance for Intoxicated Inmates and/or Inmates in
               7                        Withdrawal ......................................................................................... 21
               8              6.        Mental Health Services ...................................................................... 22
               9                        (a)        Telepsychiatry ......................................................................... 24
              10              7.        Women’s Health ................................................................................. 26
              11              8.        Dental Services ................................................................................... 27
              12              9.        Sick Call ............................................................................................. 27
              13              10.       Emergency Care and Hospitalization ................................................. 29
              14              11.       Recordkeeping .................................................................................... 31
              15              12.       Distribution and Storage of Prescription Drugs ................................. 32
              16              13.       Medical and Mental Health Training for Correctional Officers ........ 32
              17              14.       Inmate’s Rights................................................................................... 33
              18              15.       Effective Communication for Inmates with Disabilities and
                                        Limited English Proficiency............................................................... 34
              19
                         C.   Suicide Prevention ......................................................................................... 35
              20
                         D.   Inmates with Disabilities ............................................................................... 35
              21
                              1.        ADA Coordinator ............................................................................... 36
              22
                              2.        ADA Compliance Plan ....................................................................... 36
              23
                              3.        Reasonable Accommodations ............................................................ 37
              24
                   VI.   ENVIRONMENTAL HEALTH AND SAFETY CONDITIONS ........................... 38
              25
                         A.   Suicide Hazards ............................................................................................. 38
              26
                         B.   Housing For Inmates with Mental Illnesses or Who Are at Risk of
              27              Suicide ........................................................................................................... 39
              28
                                                                              ii                                      2:76-CV-00162-JAM-EFB
[3284355.3]                                                AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 103 of 205


                           C.       Safety Cells .................................................................................................... 40
               1
                           D.       “Step-Down” Cell .......................................................................................... 43
               2
                           E.       Temperature, Lighting and Insect Control .................................................... 44
               3
                           F.       Fire Safety ..................................................................................................... 45
               4
                           G.       Maintaining Habitable Accommodations ...................................................... 45
               5
                           H.       Environmental Health Evaluations ................................................................ 45
               6
                           I.       Inmate’s Personal Hygiene ............................................................................ 45
               7
                           J.       Food ............................................................................................................... 46
               8
                           K.       Evaluation ...................................................................................................... 46
               9
                   VII.    VISITATION............................................................................................................ 47
              10
                   VIII. DUE PROCESS IN DISCIPLINE............................................................................ 47
              11
                           A.       Effective Communication for Inmates with Disabilities and Limited
              12                    English Proficiency ....................................................................................... 47
              13           B.       Major and Minor Violations .......................................................................... 48
              14           C.       Disciplinary Measures ................................................................................... 48
              15           D.       Disciplinary Procedures................................................................................. 49
              16           E.       Reporting of Disciplinary Actions ................................................................ 51
              17           F.       Special Consideration .................................................................................... 52
              18 IX.       ADMINISTRATIVE SEGREGATION AND SEGREGATED HOUSING ........... 52
              19           A.       Out-Of-Cell Time and Other Recreation and Treatment for Prisoners
                                    in Segregated Housing ................................................................................... 54
              20
                   X.      INMATE GRIEVANCE PROCEDURE .................................................................. 55
              21
                           A.       Purpose and Definitions ................................................................................ 56
              22
                                    1.        Statement of Purpose .......................................................................... 56
              23
                                    2.        Grievance Defined .............................................................................. 56
              24
                           B.       Jail Grievance Procedure ............................................................................... 56
              25
                           C.       Grievance Appeals......................................................................................... 57
              26
                           D.       Records .......................................................................................................... 58
              27
                   XI.     ACCESS TO LEGAL MATERIALS ....................................................................... 58
              28
                                                                                    iii                                      2:76-CV-00162-JAM-EFB
[3284355.3]                                                      AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 104 of 205


                    XII.     ACCESS TO COURTS ............................................................................................ 60
               1
                    XIII. INMATE EDUCATION AND VOCATIONAL TRAINING PROGRAM ............ 61
               2
                             A.       Education and Vocational Training Plan....................................................... 61
               3
                             B.       Minimum Requirements of the Inmate Education and Vocational
               4                      Training Plan ................................................................................................. 61
               5 XIV. COMPLIANCE WITH TITLE 15 OF THE CALIFORNIA
                       ADMINISTRATIVE CODE .................................................................................... 62
               6
                 XV. MONITORING ........................................................................................................ 62
               7
                 XVI. MISCELLANEOUS RELIEF .................................................................................. 64
               8
                 XVII. PROCESS FOR APPROVAL OF AMENDED CONSENT DECREE ................... 64
               9
                       A.  Consent to Proceed Before Currently-Assigned Magistrate Judge ............... 64
              10
                       B.  Court Approval .............................................................................................. 65
              11
                       C.  Preliminary Approval by the District Court .................................................. 65
              12
                       D.  Notice to Class of Amended Consent Decree Pursuant to Federal Rule
              13           of Civil Procedure 23(e) ................................................................................ 65
              14             E.       Inmate Objections .......................................................................................... 66
              15             F.       Fairness Hearing ............................................................................................ 66
              16 XVIII. ATTORNEYS’ FEES, COSTS, AND EXPENSES ................................................. 66
              17             A.       Past Attorneys’ Fees, Expenses, and Costs for Monitoring and
                                      Enforcing Consent Decree and Negotiating Amended Consent Decree ....... 66
              18
                             B.       Future Attorneys’ Fees, Expenses and Costs for Monitoring and
              19                      Enforcing Amended Consent Decree ............................................................ 67
              20 XIX. RESERVATION OF JURISDICTION AND ENFORCEMENT ............................ 68
              21 XX.         TERMINATION ...................................................................................................... 70
              22 [PROPOSED] ORDER ........................................................................................................ 72
              23
              24
              25
              26
              27
              28
                                                                                    iv                                     2:76-CV-00162-JAM-EFB
[3284355.3]                                                       AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 105 of 205



               1 I.      INTRODUCTION
               2         On March 24, 1976 plaintiffs DERRIL HEDRICK, DALE ROBINSON, KATHY
               3 LINDSEY, MARTIN C. CANADA, and DARRY TYRONE PARKER filed the
               4 Complaint herein on their own behalf and on behalf of all persons similarly situated
               5 alleging that the conditions of confinement within the Yuba County Jail violated rights
               6 secured by the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the
               7 Constitution of the United States and the laws and Constitution of the State of California.
               8 On April 14, 1976, defendants the Sheriff of Yuba County, the Yuba County Jailer, and
               9 members of the Yuba County Board of Supervisors (“Defendants”),1 served their Answer
              10 denying material allegations of the Complaint.
              11         On June 18, 1976, plaintiffs filed a motion for a preliminary injunction as to their
              12 First Claim For Relief – Lack of Exercise and Recreation, a motion for partial summary
              13 judgment as to their Seventh Claim For Relief – Access to Legal Materials, a motion for
              14 partial summary judgment as to that portion of their Ninth Claim For Relief dealing with
              15 female participation in the Yuba County Jail’s trusty program, and a motion for class
              16 certification.
              17         In accordance with Rule 23(b)(2) of the Federal Rules of Civil Procedure, a class
              18 was certified and defined to include all persons incarcerated within the Yuba County Jail
              19 during the pendency of this action. Pursuant to the Order of this Court, filed on July 23,
              20 1976, members of the class have received notice of this lawsuit.
              21         On November 12, 1976, the Court signed and filed its Findings of Fact, Conclusions
              22
              23   1
                     Rule 25(d) of the Federal Rules of Civil Procedure provides that when a public officer
                   being sued in his or her official capacity is replaced in his or her position, the officer’s
              24   successor is automatically substituted as a Defendant in the case. See Fed. R. Civ. P.
                   25(d). Wendell Anderson has replaced James Grant as Sheriff of Yuba County and
              25   therefore is a Defendant in this case. Captain Brandon Barnes has replaced Lieutenant
                   Fred J. Asby as Yuba County Jailer and therefore is a Defendant in this case. Andy
              26   Vasquez, Jr., Mike Leahy, Doug Lofton, Gary Bradford, and Randy Fletcher have replaced
                   James Pharris, Roy Landerman, Doug Waltz, Harold J. “Sam” Sperbek, and James Martin
              27   as members of the Yuba County Board of Supervisors and therefore are Defendants in this
                   case.
              28
                                                                 1                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 106 of 205



               1 of Law, and Order granting plaintiffs’ motion for a preliminary injunction and both of their
               2 motions for partial summary judgment. An Order particularizing portions of the relief for
               3 deep felony inmates was signed on January 18, 1977, and a second Order fully
               4 incorporating women inmates into the Jail’s trusty program was signed the following day.
               5 On May 18, 1977, the Court signed an Order requiring certain records to be kept so that
               6 compliance with all previously issued orders could be monitored.
               7         In May 1979, the Court entered a consent decree (“the Consent Decree”) covering
               8 certain aspects of the Jail’s operations, including medical and mental health care, staffing,
               9 grievances, and exercise and recreation, and providing for monitoring Jail conditions.
              10         In May 2013, Defendants filed a motion to terminate the Consent Decree pursuant
              11 to the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626(b)(1) & (b)(2). Dkt.
              12 Nos. 95 & 96. On April 2, 2014, the Court issued an order denying the County’s motion to
              13 terminate the Consent Decree, Dkt. No. 135, which was affirmed by the Ninth Circuit.
              14 Hedrick v. Grant, 648 Fed. App’x. 715 (9th Cir. 2016).
              15         On October 24, 2016, in response to numerous claimed ongoing violations of the
              16 Consent Decree and the United States Constitution, Plaintiffs filed a Motion to Enforce the
              17 Consent Decree and for Further Remedial Orders. On January 11, 2017 Defendants filed
              18 their Opposition to Plaintiffs Motion to Enforce, and a hearing on said motion occurred on
              19 January 26, 21017.
              20         On November 16, 2016, Plaintiffs filed a Motion for Leave to File a Supplemental
              21 Civil Class Action Complaint in order to address alleged violations of the Americans with
              22 Disabilities Act (“ADA”), 42 U.S.C. § 12102, and related federal and state laws.
              23         On May 5, 2017, June 29, 2017, August 18, 2017, November 8, 2017, January 5,
              24 2018, and March 2, 2018 the parties participated in a settlement conference and agreed to
              25 enter into this Amended Consent Decree.
              26         In agreeing to the issuance of this Amended Consent Decree, defendants make no
              27 admission of the allegations of the Complaint and deny that the conditions of confinement
              28
                                                                 2                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 107 of 205



               1 within the Yuba County Jail are in any way illegal. Nothing in this Amended Consent
               2 Decree can be used to argue or attempt to establish that the Jail is operated in violation of
               3 applicable standards, regulations or the law. Defendants enter into this Amended Consent
               4 Decree in order to avoid the burdens of litigation and in order to re-affirm their
               5 commitment to full compliance with the law.
               6           The parties have mutually agreed to entry of this Amended Consent Decree. It is
               7 the intent of the parties that this Amended Consent Decree be binding among them
               8 immediately upon signature by the attorneys for all parties. Implementation of the
               9 Amended Consent Decree shall begin immediately and shall be completed no later than
              10 nine (9) months from the date this Agreement is finally approved by the Court, except as
              11 otherwise specified herein. This Agreement is intended to terminate as set forth in section
              12 XX.
              13 II.       DEFINITION OF TERMS
              14           All terms used herein shall be interpreted liberally in order to reflect and effectuate
              15 the desire of all parties to operate the Yuba County Jail in full compliance with applicable
              16 state and federal law. All language shall be construed in its normal and customary usage.
              17 In addition, the following provisions shall govern the construction of the terms set forth
              18 herein.
              19           1.     Jail – The Yuba County Jail located in the County Courthouse, 215 5th
              20 Street, Marysville, California.
              21           2.     Administrative Segregation – Those portions of the Jail used to house
              22 inmates pursuant to Title 15 sec. 1053.
              23           3.     Disability or Disabilities – Any physical or mental impairment that
              24 substantially limits one or more major life activities, including, but not limited to, any
              25 impairment that substantially limits mobility, vision, hearing, speaking, manual dexterity,
              26 or ability to understand communications.
              27           4.     Exercise Roof – The fenced-in area on the roof of the County Courthouse
              28
                                                                   3                           2:76-CV-00162-JAM-EFB
[3284355.3]                                           AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 108 of 205



               1 designed as an inmate exercise facility.
               2         5.     Exercise Yard – The exercise area in the New Jail which is adjacent to the D,
               3 E, and F pods.
               4         6.     Inmate – A person incarcerated within the Yuba County Jail, including pre-
               5 trial detainees, sentenced inmates, and inmates held in cooperation with other agencies
               6 including Immigration and Customs Enforcement.
               7         7.     Correctional Officer – A uniformed employee of Yuba County and the Yuba
               8 County Sheriff’s Department who works in the Jail and who is a peace officer pursuant to
               9 California Penal Code § 830.1(c).
              10         8.     Jail Supervisor – The Jail Lieutenant employed by the Yuba County Sheriff’s
              11 Department in the Jail who is directly responsible for the administration of the Jail.
              12         9.     Jail Commander – The Captain of the Yuba County Sheriff’s Department
              13 assigned to oversee the operations of the Yuba County Jail.
              14         10.    Maintain – Make available now and in the future in a workable and usable
              15 condition, promptly replace when broken or missing, promptly repair when inoperative or
              16 malfunctioning, and continue in existence.
              17         11.    Qualified Medical Professionals – These persons include physicians,
              18 physician assistants, nurse practitioners, registered nurses, and/or licensed vocational
              19 nurses and others by virtue of their education, credentials, and experience are permitted by
              20 law to evaluate and care for patients.
              21         12.    Qualified Mental Health Professionals – These persons include psychiatrists,
              22 psychologists, licensed clinical social workers, and marriage and family therapists.
              23         13.    Recreation Aid—A person employed at the jail responsible for, among other
              24 things, insuring compliance with required exercise and recreation, developing and
              25 implementing appropriate recreation programs, supervising the maintenance of recreation
              26 equipment, providing recreation equipment for inmates who request it, and monitoring and
              27 updating the Jail library.
              28
                                                                 4                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 109 of 205



               1         14.    Segregated Housing – Housing locations in the Jail in which inmates spend
               2 more than 21 hours per day locked in their cell. At the time the parties entered into this
               3 Amended Consent Decree, the Segregated Housing units in the Jail were A-Pod, Q-1, Q-2,
               4 Q-3, S-Tank and the medical cells.
               5         15.    Class Counsel – The law firm of Rosen Bien Galvan & Grunfeld, LLP, and
               6 the University of California at Davis School of Law, King Hall Civil Rights Clinic.
               7 III.    EXERCISE AND RECREATION
               8         All inmates of the Jail shall be offered adequate access to exercise and recreation,
               9 including regularly scheduled periods of outdoor exercise and recreation.
              10         The Jail shall maintain both the Exercise Yard and the Exercise Roof at the Jail in
              11 adequate condition for regular use for inmate exercise and recreation. The Jail shall offer
              12 exercise to inmates on both the Exercise Yard and Exercise Roof seven days per week,
              13 continuously from 5 a.m. to 11 p.m. each day. Within ninety (90) days of signing this
              14 Amended Consent Decree, Defendants must complete all necessary steps, including, but
              15 not limited to, renovating the Exercise Roof by installing lights and cameras, to ensure that
              16 exercise can be offered to inmates on Exercise Roof continuously from 5 a.m. to 11 p.m.,
              17 seven days per week.
              18         Defendants shall provide adequate staffing to ensure that exercise can be offered to
              19 inmates on the Exercise Yard and Exercise Roof continuously from 5 a.m. to 11 p.m. and
              20 that inmates are appropriately supervised in each area.
              21         At a minimum, all inmates shall be offered the use of the Exercise Yard or the
              22 Exercise Roof at least one (1) hour a day, five (5) days a week exclusive of time spent in
              23 transit to and from the Exercise Yard or Exercise Roof. Defendants shall offer at least two
              24 (2) additional hours per week of use of the Exercise Yard or the Exercise Roof to inmates
              25 in Segregated Housing.
              26         In order to meet the requirements regarding minimum opportunities for exercise,
              27 Defendants shall offer exercise to inmates in the Jail pursuant to the exercise schedule
              28
                                                                 5                         2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 110 of 205



               1 attached as Exhibit A. The schedule for outdoor exercise shall be posted in the booking
               2 area and in all housing units.
               3         The Jail shall complete and maintain the exercise log attached as Exhibit B. Copies
               4 of the exercise logs will be produced to Class Counsel on a quarterly basis. If, for any
               5 reason, Defendants do not offer exercise to an “Area” set forth on Exhibit B on a given
               6 day, Defendants shall indicate on the exercise log the reason why exercise was not offered
               7 to the Area that day.
               8         Within 180 days of signing this Amended Consent Decree, Defendants must
               9 complete all necessary steps to divide the Exercise Yard into two separate areas and shall
              10 meet and confer with Plaintiffs’ counsel regarding the same. One area shall occupy
              11 approximately two-thirds of the Exercise Yard, while the other area shall occupy
              12 approximately one-third of the Exercise Yard. The structure used to divide the Exercise
              13 Yard shall be permanent. The design of the divider shall have access doors between the
              14 two sides that are as large as feasible under the circumstances if possible. The purpose of
              15 creating the ability to divide the Exercise Yard into two separate areas is so that
              16 Defendants can simultaneously offer exercise in the two sections of the Exercise Yard to
              17 inmates from different housing units or who are otherwise incompatible because of their
              18 classification (e.g., inmates from different cells in Segregated Housing). When the doors
              19 to the structure dividing the Exercise Yard are closed, Defendants shall not offer exercise
              20 to more than six (6) prisoners in the smaller section of the Exercise Yard.
              21         Defendants shall continue to undertake good faith efforts to expand access to
              22 exercise and recreation to meet the needs of the Jail population, including looking at
              23 options for additional funding relating to inmates’ access to exercise and recreation.
              24         Within twelve (12) months after signing of this Amended Consent Decree and
              25 annually thereafter, Defendants shall conduct an evaluation of whether they are complying
              26 with the terms of this Amended Consent Decree. Defendants shall produce the results of
              27 this evaluation to Class Counsel.
              28
                                                                 6                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 111 of 205



               1          No inmate may decline an offer of exercise on behalf of another. The Jail
               2 Handbook shall be amended to make this clear.
               3          All inmates shall have the option of obtaining a sweatshirt for use when exercising
               4 outdoors. When weather conditions preclude use of the Exercise Roof, Defendants shall
               5 provide additional out-of-cell time, to the extent possible, for inmates in Segregated
               6 Housing.
               7          Defendants shall have an adequate amount of exercise and recreation equipment
               8 available for use by inmates, including by inmates with disabilities. At a minimum, this
               9 equipment shall include: two basketball backboards with rims and nets, basketballs, a
              10 volleyball net and balls, two body-weight resistance exercise stations comparable to those
              11 installed as of January 2017, a ping pong table with an appropriate number of paddles and
              12 balls, playing cards, board or parlor games, and a stationary exercise bicycle. Defendants
              13 shall also have the following additional equipment on the female side of the Jail: a
              14 stationary exercise bicycle, a sewing machine, playing cards, and board or parlor games.
              15 Defendants shall evaluate the exercise equipment on a yearly basis and shall maintain it as
              16 necessary.
              17          Recreational movies shall be shown on a regular basis.
              18          A Jail library of at least three hundred (300) volumes, at least fifty (50) of which
              19 shall be in Spanish, shall be maintained within the Jail. The Jail shall make reasonable
              20 efforts to rotate books into and out of the library. Inmates shall be allowed to borrow
              21 books at least twice weekly. On a yearly basis, the Recreation Aid shall determine
              22 whether there are a sufficient number of books in the Jail’s library, and whether the books
              23 are appropriate for the educational and recreation needs of inmates. The Recreation Aid
              24 shall make such determinations and shall recommend an appropriate number and variety of
              25 books for rotation into and out of the Jail library. Nothing in this settlement shall be
              26 construed to inhibit the Jail from reasonably excluding books that may be deemed to
              27 interfere with the safety, security, order, and discipline in the Jail.
              28
                                                                   7                         2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 112 of 205



               1          Information about how to request books shall be included in the Jail Handbook.
               2 Appropriate forms for these requests shall be available in English and Spanish. Inmates
               3 may use books provided to them by friends and family, after inspection and clearance by
               4 Jail staff.
               5          Defendants shall maintain a telephone with volume control in each of the housing
               6 areas.
               7          The exercise and recreational items enumerated in this Section of the Amended
               8 Consent Decree shall be the minimum permitted. Defendants shall make good faith
               9 attempts to provide and maintain additional exercise and recreation equipment. These
              10 good faith attempts shall include the use of funding available from state and federal
              11 sources.
              12          Once a year, the Jail Supervisor, or his or her designee, shall take an inventory of
              13 recreation and exercise equipment. Said inventory shall state whether each item is present
              14 within the Jail and in working order. It shall also list items that were purchased in the last
              15 year and/or that have been ordered but not yet received.
              16 IV.      STAFFING
              17          Defendants shall employ sufficient staff to meet their obligations under the United
              18 Stated Constitution, Title 15 of the California Code of Regulations, and this Amended
              19 Consent Decree. However, except as explicitly stated in this Agreement, nothing set forth
              20 herein shall preclude Defendants from adjusting staffing levels, up or down, as may be
              21 necessary to operate the Jail.
              22          Staffing is assessed by the Board of State and Community Corrections (BSCC) as
              23 part of its biennial inspection. If the BSCC makes a finding that the Jail is not sufficiently
              24 staffed, or the Defendants on their own make that determination, the Defendants shall
              25 undertake good faith efforts to fund and fill the position(s).
              26          A.     Health Personnel
              27          To address the provision of medical and mental health services in the Jail,
              28
                                                                  8                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 113 of 205



               1 Defendants shall prepare and maintain a Clinical Staffing Plan. That plan shall be
               2 evaluated on a yearly basis, unless a major change in the Jail population warrants a
               3 reassessment sooner. If it is determined additional staffing is needed, the Defendants shall
               4 in good faith seek to fund and fill the position(s). A Physician, NP, PA, and/or RN must
               5 be physically present at the Jail twenty-four (24) hours per day, seven (7) days per week.
               6         As of the date this Amended Consent Decree has been executed, Defendants have
               7 contracted with a third party to provide medical and mental health care to inmates at the
               8 Jail (the “third-party medical provider”). The contract has a term from September 1, 2017
               9 to August 31, 2020. Pursuant to the contract, the Jail will be staffed with medical and
              10 mental health care personnel as set forth in Exhibit C. Defendants shall, at all times,
              11 ensure that the staffing levels set forth in Exhibit C are actually being satisfied.
              12 Defendants represent that, based on current conditions, the staffing levels are sufficient to
              13 meet the requirements of this Amended Consent Decree. With respect to medical and
              14 mental health staffing, Plaintiffs may only move to enforce this Amended Consent Decree
              15 if Defendants’ medical and mental health care staffing levels fall below the levels set forth
              16 in Exhibit C. If Plaintiffs believe that staffing in excess of the levels set forth in
              17 Exhibit C is necessary to deliver constitutionally adequate care, Plaintiffs must prove that
              18 the staffing levels set forth in Exhibit C are resulting in constitutionally deficient care. If
              19 a position becomes vacant, Defendants shall make good faith efforts to fill the position as
              20 soon as possible.
              21         Pursuant to Paragraph 22(b) of the contract between Yuba County and the third-
              22 party medical provider, Yuba County must provide notice regarding its intention to reduce
              23 medical and mental health staffing below the levels set forth in Exhibit C. If Yuba
              24 County provides said notice, or Defendants otherwise consider a reduction in medical or
              25 mental health staffing below the levels set forth in Exhibit C, Defendants must provide
              26 prompt written notice to Class Counsel within seven (7) days of such notice or
              27 consideration.
              28
                                                                  9                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 114 of 205



               1          1.     Physician
               2         A physician will provide outpatient physical health care. The Jail shall employ the
               3 physician as set forth in Exhibit C for a total of 9 hours per week.
               4          2.     Nurse Practitioner (NP) and/or Physician’s Assistant (PA)
               5         The Jail shall employ at least one Physician Assistant and/or Nurse Practitioner.
               6 That person shall function under agreements specific to their scope of practice with the
               7 supervision of the responsible physician in accordance with the Medical Board of
               8 California regulatory guidelines. The Jail shall employ an NP and/or PA as set forth in
               9 Exhibit C for 40 hours per week, Monday – Friday.
              10         The NP and/or PA must be specifically trained and capable of delivering limited
              11 mental health services, including, but not limited to, assessment of mental health status,
              12 suicide prevention, drug and alcohol abuse counseling and individual counseling, and must
              13 be able to evaluate environmental health conditions.
              14          3.     Registered Nurse (RN)
              15         The Jail shall employ Registered Nurses who meet all licensing requirements of the
              16 State of California. An RN must function under standardized procedures developed in
              17 accordance with California Board of Registered Nursing requirements. All treatment is
              18 pursuant to protocol, standard procedures and/or direct physician orders by personnel
              19 licensed to carry out such functions in the State of California.
              20         The Jail shall employ RNs as set forth in Exhibit C for a total of 192 hours per
              21 week.
              22          4.     Licensed Vocational Nurse (LVN)
              23         LVNs must meet all licensing requirements of the State of California and shall
              24 perform duties specific to his or her scope of practice with adequate supervision by the
              25 registered nurse, nurse practitioner, physician’s assistant, and/or physician. The Jail shall
              26 employ LVNs as set forth in Exhibit C for a total of 168 hours per week.
              27
              28
                                                                10                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 115 of 205



               1          5.     Dentist
               2         The Jail shall employ a dentist. That person shall be available on-site at the Jail one
               3 day per week for 8 hours.
               4          6.     Psychiatrist
               5         The Jail shall employ a psychiatrist or psychiatrists to provide mental health
               6 services at the Jail during the normal business hours of the Clinic. The Jail shall employ
               7 the psychiatrist(s) as set forth in Exhibit C for a total of 8 hours per week. The Jail will
               8 also utilize a telepsychiatry program. As set forth in Exhibit C, those services will be
               9 available two(2) days per week, eight (8)hours per day.
              10          7.     Licensed Clinical Social Worker (LCSW) and/or Marriage and Family
                                 Therapist (MFT)
              11
              12         The Jail shall employ Licensed Clinical Social Workers and/or Marriage and
              13 Family Therapists. The Jail shall employ LCSWs and MFTs as set forth in Exhibit C for a
              14 total of 80 hours per week. Individuals in these positions must be able to provide mental
              15 health screenings for those identified as possibly needing mental health services, conduct
              16 psychosocial assessments to include a mental status examination and diagnosis, conduct
              17 suicide risk assessments, develop treatment plans, provide psychosocial therapy as
              18 clinically indicated with the intent of coordinating care beyond the walls of the Jail and
              19 into the community upon release, refer inmates for psychiatric evaluation to determine if
              20 psychotropic medication is needed, conduct mental health evaluations to determine
              21 whether an inmate should be placed in a safety cell or transferred to a psychiatric hospital,
              22 and coordinate care with custody and medical staff as necessary.
              23          8.     Private Health Care
              24         Each inmate must also be advised that he or she may retain any physician, dentist,
              25 or mental health personnel at his or her own expense. The inmate shall reimburse the
              26 County for actual additional costs in the event the inmate must be transported to medical
              27 treatment out of the Yuba-Sutter Bi-County area. These private health care personnel may,
              28
                                                                11                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 116 of 205



               1 in coordination with Jail staff, enter the Jail to provide services.
               2          9.     Medical Decision-making
               3         When health care personnel are present in the Jail, medical decisions shall be made
               4 by them. In the event no health care personnel are present, the Correctional Officers are
               5 responsible for contacting the appropriate health care person or facility as needed and for
               6 providing health care treatment as previously instructed by the health care personnel.
               7          10.    Specialists and Consultants
               8         Specialists and consultants from the private sector shall be employed as needed.
               9 Inmates may also employ, at their own expense, private physicians, dentists, and mental
              10 health personnel.
              11         B.     Custody Staff
              12         The Jail must be staffed as required by Title 15 CCR Minimum Jail Standards and
              13 as necessary to comply with this Amended Consent Decree.
              14         In order to insure that there is a sufficient number of custody staff for the Jail, the
              15 Jail Supervisor shall prepare and maintain a staffing plan indicating the personnel assigned
              16 to the Jail and their duties. That staffing plan shall be available to be reviewed by the
              17 Board of State and Community Corrections as part of its biennial inspection.
              18         If the Board of State and Community Corrections makes a finding that Jail staff
              19 levels are insufficient to comply with Title 15, the Sheriff shall so inform the Yuba County
              20 Board of Supervisors and shall request any additional funding which is necessary to
              21 address the finding of the Board of State and Community Corrections. The Board of
              22 Supervisors shall make a good faith attempt to fund such recommended positions and shall
              23 utilize available state and federal funding for that purpose.
              24         Correctional Officers must be fully informed by the Jail Supervisor about the terms
              25 of this Amended Consent Decree and must receive training in conformity with Article 3 of
              26 Title 15 California Code of Regulations, Minimum Standards for Local Detention
              27 Facilities.
              28
                                                                 12                           2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 117 of 205



               1          Included in the Jail’s mandatory positions shall be a Recreation Aid, or another
               2 person responsible for fulling those duties. The Recreation Aid position shall be filled 40
               3 hours per week, Monday – Friday. The Recreation Aid shall be required to supervise and
               4 insure compliance with required exercise and recreation, develop and implement
               5 appropriate recreation programs, supervise the maintenance of recreation equipment,
               6 provide recreation equipment for inmates who request it, and monitor and update the Jail
               7 library. The Recreation Aid may have responsibilities other than those noted above,
               8 provided they do not interfere with his or her ability to accomplish the duties outlined
               9 above.
              10          For every shift, there are designated Floor Officers. The duties of the Floor Officer
              11 include coordination with the Recreation Aid to carry out responsibilities which include
              12 answering the questions of inmates, coordinating retrieval of requested law and recreation
              13 books, responding to inmate complaints, and supervising and insuring compliance with
              14 required exercise, recreation, shower, and library periods.
              15 V.       MEDICAL AND MENTAL HEALTH CARE
              16          Although an inmate is entitled to all of the health and medical services contained
              17 herein, he or she may refuse to accept any or all of the offered services unless the care is
              18 necessary to treat a communicable disease or condition.
              19          A.     Medical and Mental Health Procedures for New Arrestees
              20          Defendants shall assess its Intake and Booking Screening Plan to ensure that it
              21 specifies standards and timelines to ensure that arriving inmates are promptly screened for
              22 urgent and emergent medical and mental health needs and disability accommodations by a
              23 physician’s assistant, nurse practitioner, or registered nurse in an area that provides for
              24 confidentiality. Translators and interpreters will be used whenever necessary to ensure
              25 effective communication.
              26          The Jail shall use the Intake Screening Form attached as Exhibit D. If Defendants
              27 want to modify that form, they shall first meet and confer with Class Counsel to discuss
              28
                                                                 13                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 118 of 205



               1 the proposed changes.
               2         As part of the intake process, the PA/NP/RN shall assess whether an arriving inmate
               3 must be excluded from the Jail and sent for medical evaluation and treatment to Rideout
               4 Memorial Hospital or a comparable facility, or for mental health evaluation and treatment
               5 to Rideout Hospital, Sutter-Yuba Behavioral Health Services or to comparable facilities.
               6         The PA/NP/RN must also assess whether an arriving inmate is intoxicated and/or
               7 suffering from withdrawal or at high risk for withdrawal from alcohol or other drugs. If
               8 the inmate displays signs of acute alcohol or drug withdrawal, the arresting officer must
               9 transport the arrestee to Rideout Memorial Hospital, Sutter-Yuba Behavioral Services, or
              10 to a comparable facility. Only after the examining physician certifies that the new arrestee
              11 is fit for incarceration may the arrestee be incarcerated. Inmates who display signs of non-
              12 acute alcohol or drug intoxication or withdrawal will be accepted to the Jail and will be
              13 treated in accordance with the third-party medical provider’s protocols for substance
              14 withdrawal, which were provided to Plaintiffs’ counsel on May 3, 2018.
              15         If an arrestee is taken to an emergency treatment center or mental health facility for
              16 a medical or mental health evaluation and clearance prior to booking, documented
              17 evidence of such evaluation, treatment and clearance must be returned to the Jail so as to
              18 become part of that inmate’s medical record. That inmate shall be seen at the next sick call
              19 to determine the future course of treatment, if any.
              20         The medical/mental health condition of a new arrestee found fit for incarceration by
              21 an examining health care professional, but requiring medical attention or care, shall be
              22 considered when making housing decisions.
              23         Any new arrestee with a communicable disease or condition, as determined by
              24 medical staff, must be located in appropriate housing to prevent the spread of disease.
              25 This individual must be seen by the PA, NP, or RN at the next sick call. Any new arrestee
              26 with a chronic condition must also be seen by the PA, NP, or RN at the next sick call. Any
              27 woman arrestee who indicates that she is or may be pregnant must be seen by the PA, NP,
              28
                                                                14                          2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 119 of 205



               1 or RN at the next sick call. Any person who states that he or she requires a special diet
               2 must be seen by the PA, NP, or RN at the next sick call.
               3         Any new arrestee who states that he or she has a mental illness, is taking psychiatric
               4 medications, or who the medical booking staff identifies as having a mental illness must be
               5 seen by a Qualified Mental Health Professional within twenty-four (24) hours.
               6         Any new arrestee accepted into the Jail who the booking medical staff identifies as
               7 having any current suicidality shall have a suicide risk assessment completed as soon as
               8 possible but no later than within four (4) hours of the identification of current suicidality.
               9 Only Qualified Mental Health Professionals, PAs, NPs, or RNs who have been trained
              10 regarding how to conduct a suicide risk assessment shall conduct such assessments. A
              11 suicide risk assessment shall be conducted by a Qualified Mental Health Professional if
              12 one is on-site at the Jail. A suicide risk assessment may be conducted by a PA, NP, or RN
              13 if no Qualified Mental Health Professional is on-site at the Jail or there is no Qualified
              14 Mental Health Professional available to timely complete the assessment due to servicing
              15 the urgent needs of other inmates. If the PA, NP or RN conducts the risk assessment,
              16 within two (2) hours after administering a suicide risk assessment, the staff member who
              17 conducted the assessment must consult with a Qualified Mental Health Professional (either
              18 on-site or by phone) to determine an appropriate plan of treatment and the appropriate
              19 level, if any, of suicide precaution. If the person is placed on suicide watch, safety cell
              20 protocol will be followed. If the suicide risk assessment establishes that the inmate is at
              21 risk of suicide, the inmate will, at a minimum, be placed on the next psychiatrist sick
              22 call. The Qualified Mental Health Professional who conducts the suicide risk assessment
              23 or with whom the PA, NP, or RN who conducted the assessment consults, can, if
              24 necessary, consult with an on-site (if available) or on-call psychiatrist at any time, refer the
              25 inmate to be seen by a psychiatrist before the next psychiatrist sick call, or cause the
              26 inmate to be transferred to a hospital for evaluation.
              27         As part of the intake screening, medical staff must also assess whether an inmate
              28
                                                                 15                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 120 of 205



               1 requires an assistive device due to a physical or mental disability. Upon intake, the
               2 PA/NP/RN, in consultation with the Jail Supervisor, may issue such equipment as needed
               3 to accommodate an inmate’s needs such as wheelchairs, canes, etc. Defendants shall
               4 eliminate Yuba County Jail Manual, Order #D-203(II)(B) and (C). However, nothing in
               5 this Amended Consent Decree shall preclude Defendants, after conducting an
               6 individualized determination, from imposing reasonable restrictions regarding the
               7 possession of assistive devices as may be required to maintain the safety and security in
               8 the Jail. Any prohibition of assistive devices shall be made in consultation with the Jail
               9 medical staff and a least restrictive method of accommodating the inmate shall be made by
              10 the Jail. Any prohibition of assistive devices shall be memorialized by Jail staff in a Jail
              11 Incident Report, with copies of such determinations sent to Class Counsel on a quarterly
              12 basis.
              13          All intake screenings shall be performed by a PA/NP/RN. However, there may be
              14 circumstances where the screening must be performed by an LVN because a PA/NP/RN is
              15 not available to timely conduct the screening. If an arrestee is screened by an LVN rather
              16 than a PA/NP/RN, the LVN must consult a Physician, NP, PA or RN within four (4) hours
              17 to review the intake information and determine whether the inmate shall be accepted into
              18 the Jail. If consultation with a physician, NP, PA, RN is not possible within four (4) hours,
              19 the prisoner shall be seen by a physician, PA, NP, or RN at the next sick call.
              20          Measured on a quarterly basis, LVNs shall not conduct more than 5% of all intake
              21 screenings.
              22          B.    Access to Medical and Mental Health Care
              23          To address the provision of care for inmates with medical and/or mental health
              24 needs and to ensure they receive timely treatment appropriate to the acuity of their
              25 conditions, Defendants are to provide the following:
              26          1.     Initial Health Assessment
              27          Every inmate must be provided with a routine reception health assessment by a
              28
                                                                16                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 121 of 205



               1 physician, PA, NP, or RN within fourteen (14) days after booking, unless an inmate
               2 presents with urgent medical needs, in which case the health assessment must be
               3 conducted sooner.
               4         Situations that may require an earlier health assessment include: (1) when an
               5 inmate requires a medical clearance prior to being accepted into the Jail, (2) when an
               6 inmate has or is suspected to have a communicable disease, (3) when an inmate has a
               7 chronic condition that requires active management; (4) when an inmate regularly ingests
               8 prescription medication, (5) when an inmate is pregnant or is possibly pregnant, (6) when
               9 an inmate needs a special medical diet, and (7) any other circumstance in which a
              10 Qualified Medical or Mental Health Professional determines that an earlier health
              11 assessment is warranted. A sick call visit shall be considered a health assessment for
              12 purposes of this section.
              13         A medical file must be opened for each inmate at the time of assessment. Inmates
              14 must be advised at the commencement of the health assessment that they have a right to
              15 such an assessment but that they also have a right to refuse all or any portion of the
              16 assessment. The health assessment must also include an oral explanation of the health
              17 services available. Provision shall be made to communicate this information to non-
              18 English speaking inmates and to inmates with disabilities. The inmate shall also be
              19 informed that detailed health education information is available in pamphlet form.
              20         All routine reception health assessments must include the following procedures,
              21 tests, and evaluations:
              22                (a)    Receiving Screening Form
              23         This form shall be reviewed and attached to the medical records.
              24                (b)    Medical History Interview
              25         This interview shall include inquiries of the inmate such as regularly taken
              26 prescription medications, current dietary needs, chronic health problems, use of non-
              27 prescribed drugs, unusual bleeding or discharges, allergy to medications and other
              28
                                                                17                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 122 of 205



               1 substances, ulcers, itchiness, lacerations, abscesses, high blood pressure, previous
               2 fractures, previous significant illnesses, previous significant injuries and operations,
               3 relevant family history (e.g., heart disease, cancer, substance abuse, suicide, etc. ), risk
               4 factors for sexually transmitted disease, history of sexual abuse and/or abusiveness, history
               5 of mental illness and suicidality, and disabilities and related accommodations. In addition,
               6 for women, inquiries must be made about their menstrual cycle and any unusual bleeding,
               7 current use of contraceptive medications, presence of an I.U.D., breast masses, nipple
               8 discharges, and pregnancy.
               9                 (c)    Physical Examination
              10         This examination shall include measurements of height, weight, blood pressure,
              11 pulse, temperature, and respiration. The inmate shall be also inspected to determine if
              12 there are signs of trauma, recent surgery, abscesses, open wounds, drug use, jaundice,
              13 disabilities, and communicable diseases.
              14                 (d)    Screening
              15         Inmates shall be screened for the following: head (contusions, lacerations, and dried
              16 blood), ears (gross hearing loss, blood or other discharge), nose (discharge and recent
              17 injury), eyes (bruises, jaundice, gross movements, and pupil reactivity), chest (labored or
              18 unusual breathing and wounds), abdomen (tenderness, signs of blunt injury, and surgical
              19 scars), genitalia (discharge, lesions, and lice), extremities (signs of drug use, deformity,
              20 abscesses, and “tracks”).
              21                 (e)    Tests
              22         A tuberculosis skin test shall be conducted on all incoming inmates. Other tests,
              23 such as urine tests, cultures and blood tests for detection of sexually-transmitted diseases,
              24 shall be performed as medically indicated.
              25                 (f)    Dental Assessment
              26         Each inmate shall be inspected and questioned as to untreated cavities, broken teeth,
              27 dentures, color and condition of tissues, tumors or lesions of the soft and hard tissues, and
              28
                                                                 18                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 123 of 205



               1 state of oral hygiene.
               2                (g)    Follow-Up Care
               3         Positive findings and conditions requiring further evaluation and/or treatment shall
               4 be referred to the appropriate provider, i.e., medical, mental health and dental, at the next
               5 scheduled sick call. Urgent conditions will be referred immediately to on-site or on-call
               6 provider resources.
               7                (h)    Twelve-month Health Care Evaluation
               8         Inmates who remain in the custody of the Jail for twelve (12) months will receive a
               9 comprehensive health care evaluation. For female prisoners, the evaluation will include a
              10 pelvic and breast exam and a Pap smear. Following the initial evaluation, the inmate shall
              11 receive a yearly physical evaluation.
              12                (i)    Use of PHQ-9 Form
              13         In order to assess mental health issues, as part of the 14-day assessment, a Qualified
              14 Medical Professional will meet and complete the PHQ-9 form for each inmate. Depending
              15 on the results, the inmate will be referred for further mental health evaluation and
              16 treatment.
              17          2.     Continuity of Care
              18         Defendants shall maintain a system of care to provide services that resemble what is
              19 provided in the community, including developing treatment plans and providing therapy in
              20 confidential settings as clinically indicated, with appropriate language interpretation
              21 services, with the intent of coordinating care beyond the walls of the Jail and into the
              22 community upon release.
              23          3.     Treatment for Infectious Diseases and Chronic Conditions
              24         Defendants shall maintain up-to-date policies and procedures for identification,
              25 treatment, isolation, surveillance, immunization (when applicable), prevention, education,
              26 and follow-up related to infectious diseases. If an inmate is found to have an infectious
              27 disease, he or she shall be immediately treated.
              28
                                                                19                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 124 of 205



               1         Defendants shall maintain systems for managing patients with chronic health
               2 conditions through screening, identifying, monitoring, and providing treatment to these
               3 patients while detained at the Jail. Inmates with chronic conditions shall be monitored
               4 pursuant to chronic care protocols and standardized procedures that are consistent with
               5 national practice guidelines. If an inmate has a chronic condition such as diabetes,
               6 hypertension, high blood pressure, arthritis, or other painful or dangerous affliction, it shall
               7 be treated immediately. Any patient whose chronic condition cannot be managed at the
               8 Jail will be transferred offsite for appropriate treatment and care.
               9          4.     Continuity of Community-Prescribed Medications
              10         Continuation and bridging of all medications begun prior to incarceration is
              11 essential to the health and well-being of inmates. The Jail shall make its best effort to
              12 ensure that inmates will not miss any medications.
              13         All inmates who, at the time of booking, are prescribed medications in the
              14 community, and it is verified those medications are currently being taken, shall be timely
              15 continued on those medications, or prescribed comparable appropriate medication, unless a
              16 physician, NP, PA, or psychiatrist makes a clinical determination, via a face-to-face
              17 assessment (which includes use of tele psychiatrist under appropriate standards and
              18 policies), that the medications are not necessary for treatment, and documents the clinical
              19 justification for discontinuing a community-prescribed medication. Defendants shall not
              20 discontinue community-prescribed psychiatric medications based solely on an inmate’s
              21 history of substance abuse.
              22         Any inmate who, at the time of booking, reports to Defendants that he or she is
              23 taking medications in the community but his or her medications cannot be verified, shall
              24 be timely assessed by a physician, PA, NP, or psychiatrist and timely prescribed
              25 medications necessary to treat his or her medical or mental health needs, to ensure
              26 continuity of care. If there is a question regarding the propriety of a medication, a
              27 physician, PA, NP, or psychiatrist must be contacted before the prescription medication is
              28
                                                                 20                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 125 of 205



               1 denied.
               2         At the time of booking, if an arrestee reports that he or she needs certain
               3 medications, that person shall be seen at the next sick call, unless it is determined that the
               4 person cannot wait until then. In such cases, the arrestee shall be sent to Rideout Hospital.
               5         Any new arrestee who regularly takes medication must be seen by the nurse at the
               6 next sick call.
               7         Inmates who are prescribed psychiatric medication by a physician, PA, NP, or
               8 psychiatrist, or who are continued on community-prescribed psychiatric medication, will
               9 be re-evaluated by a psychiatrist every 30 days until the condition is stable, then every 30
              10 to 90 days at the clinical discretion of the psychiatrist. More frequent evaluations will be
              11 scheduled as determined by the inmate’s health care provider.
              12           5.      Medical Assistance for Intoxicated Inmates and/or Inmates in
                                   Withdrawal
              13
              14         If there is reasonable cause to believe that a person is addicted to a controlled
              15 substance or alcohol or is potentially undergoing withdrawal, the inmate must either be
              16 timely assessed and treated by a Qualified Medical Professional at the Jail or transported
              17 immediately to an appropriate hospital facility, such as Rideout Memorial Hospital.
              18         Detoxification from alcohol, opiates, hypnotics, other stimulants, and sedative
              19 hypnotic drugs, when performed in this facility, will be done under medical supervision in
              20 accordance with the third-party medical provider’s policies and protocols.
              21         Custody staff shall conduct health and safety checks for those inmates placed in a
              22 sobering cells. Health and safety checks shall occur every 30 minutes at irregular and
              23 unpredictable intervals or more frequently if medical or mental health staff believe more
              24 frequent checks are necessary to protect the health and safety of an inmate.
              25         A Qualified Medical Professional shall evaluate inmates in sobering cells upon
              26 admission and then every 6 hours thereafter or sooner if requested by custody staff.
              27 Defendants shall keep complete, accurate, and contemporaneous logs of each health and
              28
                                                                 21                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 126 of 205



               1 safety check and shall review such logs for compliance. Sufficient custody staffing must
               2 also be maintained to allow medical staff to enter the sobering cells to make vital checks.
               3         Inmates experiencing severe, life threatening intoxication (an overdose) or
               4 withdrawal which cannot be addressed in the Jail by available medical staff, shall be
               5 transferred under appropriate security conditions to a hospital or other facility where
               6 specialized care is available.
               7          6.     Mental Health Services
               8         The Jail will ensure that inmates are provided timely access to inpatient and
               9 outpatient mental health care as needed. Mental health services at the Jail shall include, at
              10 a minimum, mental health screenings and evaluations, suicide risk assessments, diagnosis,
              11 and treatment—including psychosocial therapy, and psychotropic medication as needed,
              12 and referral services. While inmates are entitled to assessment and treatment, they must be
              13 informed that they are also entitled to refuse such treatment. Inmates requiring services
              14 beyond the on-site capability of the Jail shall be referred to appropriate off-site providers.
              15         Any inmate who, either during the booking process or at any time during their
              16 incarceration in the Jail, is identified as having any current suicidality shall have a suicide
              17 risk assessment completed within (4) hours of the identification of current suicidality.
              18 Only Qualified Mental Health Professionals, PAs, NPs, or RNs who have been trained
              19 regarding how to conduct a suicide risk assessment shall conduct such assessments. A
              20 suicide risk assessment shall be conducted by a Qualified Mental Health Professional if
              21 one is on-site at the Jail. A suicide risk assessment may be conducted by a PA, NP, or RN
              22 if no Qualified Mental Health Professional is on-site at the Jail or there is no Qualified
              23 Mental Health Professional available to timely complete the assessment due to servicing
              24 the urgent needs of other inmates. If the PA, NP or RN conducts the risk assessment,
              25 within two (2) hours after administering a suicide risk assessment, the staff member who
              26 conducted the assessment must consult with a Qualified Mental Health Professional (either
              27 on-site or by phone) to determine an appropriate plan of treatment and the appropriate
              28
                                                                 22                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 127 of 205



               1 level, if any, of suicide precaution. If the person is placed on suicide watch, safety cell
               2 protocol will be followed. If the suicide risk assessment establishes that the inmate is at
               3 risk of suicide, the inmate will, at a minimum, be placed on the next psychiatrist sick
               4 call. The Qualified Mental Health Professional who conducts the suicide risk assessment
               5 or with whom the PA, NP, or RN who conducted the assessment consults, can, if
               6 necessary, consult with an on-site (if available) or on-call psychiatrist at any time, refer the
               7 inmate to be seen by a psychiatrist before the next psychiatrist sick call, or cause the
               8 inmate to be transferred to a hospital for evaluation.
               9         Mental Health services provided on-site will include crisis evaluation, medication
              10 management, psychiatric evaluations and therapy.
              11         Any inmate who was receiving outpatient care from the Sutter-Yuba Behavioral
              12 Health Services, or other similar provider of behavioral healthcare services, at the time of
              13 incarceration will be evaluated by a Qualified Mental Health Professional within 24 hours
              14 of acceptance in the Jail.
              15         Qualified Mental Health Professionals shall evaluate whether an inmate’s mental
              16 illness or risk of suicide requires that he or she be sent to Sutter-Yuba Behavioral Health
              17 Services or an inpatient setting for evaluation and treatment, up to and including
              18 psychiatric hospitalization where warranted, and shall issue all suicide precaution orders,
              19 including placement in or removal from housing for inmates at risk of suicide, and
              20 confidential follow-up assessments at clinically appropriate intervals.
              21         On a weekly basis a Qualified Mental Health Professional shall consult with
              22 Correctional Officers and Qualified Medical Professionals to exchange information with
              23 respect to the mental health of the inmates. The Qualified Mental Health Professional
              24 must respect the confidential nature of communications to him or her, but has an obligation
              25 to take steps to assure the safety of an inmate who indicates that he or she may attempt to
              26 commit suicide or to harm another.
              27         Inmates released to the community will be provided with written instructions for the
              28
                                                                 23                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 128 of 205



               1 continuity of essential care, including, but not limited to, name and contact information for
               2 community providers for follow-up appointments, prescriptions, and/or adequate supply of
               3 medication for psychiatric patients.
               4                (a)    Telepsychiatry
               5         Defendants may, under certain circumstances, utilize telepsychiatry as part of the
               6 mental health care services they provide, recognizing that telepsychiatry services may not
               7 be appropriate for inmates who have cognitive disorders or disabilities that affect
               8 communication and/or who speak languages other than the languages spoken by the
               9 telepsychiatry provider.
              10         Within 120 days of signing this Amended Consent Decree, Defendants in
              11 conjunction with their contracted medical provider must develop and implement a policy
              12 regarding the use of telepsychiatry to treat inmates in the Jail. The telepsychiatry policy
              13 must, at a minimum, be consistent with the policy approved in the Second Stipulation and
              14 Order Regarding Telepsychiatry Issues, Hernandez et al. v. County of Monterey et al., No.
              15 CV-13-2354, Dkt. Nos. 631 & 632 (entered March 22, 2018) and provide that:
              16         1.     Inmates shall, whenever possible, be seen in person by a psychiatrist, rather
              17 than by a telepsychiatrist;
              18         2.     Telepsychiatry appointments are only conducted when a Qualified Mental
              19 Health Professional or RN is present and in person for the duration of the appointment;
              20         3.     If a telepsychiatry appointment results in an emergency diagnosis, the inmate
              21 will be seen emergently by an in person psychiatrist or transferred to a hospital;
              22         4.     Defendants must obtain and document a patient’s written informed consent
              23 prior to providing treatment by telepsychiatry. Informed consent for use of telepsychiatry
              24 with a patient shall include, at minimum: discussion of the structure and timing of services;
              25 procedures for coordination of care with other professionals; scheduling, including a
              26 protocol for contact between sessions; record keeping, including the process by which
              27 patient information will be documented and stored; privacy and confidentiality; potential
              28
                                                                24                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 129 of 205



               1 risks; an agreed upon emergency plan; and information specific to the nature of
               2 videoconferencing, inducing the potential for technical failure. Defendants must develop
               3 an informed consent form to be reviewed with and completed by the patient prior to the
               4 provision of telepsychiatry;
               5         5.     Defendants must develop a procedure for providing all relevant clinical data
               6 of the patient to the telepsychiatrist at least one (1) hour in advance of the telepsychiatry
               7 session. This information may be provided either by (a) providing the patient’s entire
               8 medical and mental health file to the telepsychiatrist; or (b) providing pertinent records
               9 documenting the patient’s active psychiatric and medical conditions (including treatments
              10 and responses), past medical and psychiatric treatments (including treatments and
              11 responses), pertinent lab results and progress notes, and an abbreviated social history to the
              12 telepsychiatrist. Information provided by way of the second option shall be captured and
              13 documented in a chart review form. Additional clinical data may be sent to the
              14 telepsychiatrist during or after the telepsychiatry session as necessary;
              15         6.     Telepsychiatry treatments must be documented and the documentation must
              16 be placed in the inmate’s medical file within twenty-four (24) hours and must specifically
              17 include the date and duration of the encounter, that the encounter was conducted via
              18 telepsychiatry, the psychiatrist’s assessment, patient history, treatment plan, and informed
              19 consent;
              20         7.     Telepsychiatry sessions shall be conducted so that clinical discussion cannot
              21 be overheard by other patients. Custody staff may maintain visual supervision but may not
              22 be close enough to overhear communication, absent security concerns based on an
              23 individualized determination of risk which includes consideration of a request by a
              24 qualified mental health practitioner requiring that custody staff be closer at hand for that
              25 specific inmate;
              26         8.     Defendants’ telepsychiatry facilities and technological capabilities must be
              27 regularly vetted to ensure: the normal operation of the devices do not have technological
              28
                                                                 25                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 130 of 205



               1 difficulties; up-to-date antivirus software and a firewall is installed; reliable management
               2 software is used to provide consistent oversight of applications; adequate security by using
               3 point-to-point encryption; and the maintenance of the most reliable connection method to
               4 access the Internet. Technical problems that interrupt or prevent adequate patient
               5 assessment shall be documented in a log as well as the patient record; and
               6          9.     Defendants’ telepsychiatry policy shall ensure that telepsychiatric care is
               7 subject to Quality Assurance monitoring that addresses the particular requirements for
               8 telemedicine, including but not limited to whether records are being reviewed as
               9 appropriate, whether the technology is working, and whether patients are consenting to
              10 telemedicine sessions and getting timely access to on-site care when they do not consent.
              11          7.      Women’s Health
              12          In addition to the procedures outlined throughout this section, the following health
              13 care procedures must be followed for women inmates. Any woman taking birth control
              14 must be permitted to continue taking it on a regular basis as prescribed. An I.U.D. in place
              15 may not be removed without the woman’s consent. Sanitary napkins and tampons must be
              16 available for every female inmate.
              17          If a woman believes she is or may be pregnant, she is entitled to a pregnancy test. If
              18 she is pregnant, she is entitled to regular pre-natal and post-natal care, a special diet,
              19 supplementary vitamins, and other care as prescribed by a physician. A female inmate has
              20 the right to summon and receive services in connection with a pregnancy from a private
              21 physician at her own expense. An indigent woman is entitled to receive medical service in
              22 connection with a pregnancy on the same basis as an indigent woman would be entitled to
              23 receive such services under the Medi-Cal program. Provision shall be made to effectively
              24 communicate all of this information to non-English speaking inmates and to inmates with
              25 disabilities. The special needs of lactating mothers must be accommodated.
              26          Nondirective counseling in connection with a pregnancy and pregnancy prevention,
              27 including access to emergency contraception, shall be offered upon request. All of the
              28
                                                                  26                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 131 of 205



               1 rights contained in this subsection must be posted in the women’s portion of the Jail.
               2          8.     Dental Services
               3         A Dentist will be available one day per week for eight (8) hours.
               4         Inmates shall receive emergency dental treatment, which includes those procedures
               5 directed toward the immediate relief of pain, trauma and acute oral infection that
               6 endangers the health of the detainee. It also includes repair of prosthetic appliances to
               7 prevent detainee suffering. Those who need emergency dental procedures or procedures
               8 that cannot be performed by the onsite dentist because the necessary care is beyond the
               9 scope of care capable of being provided at the Jail or because the dentist is not on site will
              10 be referred to an outside provider.
              11         Unless otherwise required earlier, Inmates who have been in the Jail for twelve (12)
              12 months or more may receive routine dental treatment. Routine dental treatment includes
              13 amalgam and composite restorations, prophylaxis, root canals, extractions, x-rays, the
              14 repair and adjustment of prosthetic appliances and other procedures required to maintain
              15 the detainee's health. If, in unusual circumstances, an Immigrations and Customs
              16 Enforcement (“ICE”) detainee does not receive dental services because ICE refuses to
              17 approve or authorize the dental treatment and Defendants are prohibited by state statute
              18 from expending the County’s own funds for the treatment, Defendants will not be deemed
              19 to be non-compliant with this provision.
              20          9.     Sick Call
              21         Daily sick call must be provided to all inmates requesting medical attention by an
              22 RN/PA/NP. All inmates desiring to see a PA, NP, or RN must be permitted to fill out a
              23 sick call request form. Sick call request forms shall be readily available to inmates, and
              24 Correctional Officers shall provide these forms to inmates and transmit these requests to
              25 the PA, NP, or RN.
              26         The PA, NP, or RN will triage forms within 24 hours. Inmates with emergent
              27 issues shall be seen immediately. If an inmate needed medical attention when booked, has
              28
                                                                27                           2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 132 of 205



               1 a communicable disease or chronic condition that requires active management, regularly
               2 takes prescription drugs, needs a special medical diet, or if a female indicates she is or may
               3 be pregnant, the PA, NP, or RN shall also prioritize seeing the individual at that sick call.
               4 Urgent sick call requests shall be seen by the on-duty medical provider within 24 hours.
               5 Routine requests shall be scheduled within 72 hours, unless in the opinion of the PA, NP,
               6 or RN that is not medically necessary. All medical sick call encounters requiring a
               7 physical exam shall occur in a room with an examination table, sink, proper lighting,
               8 proper equipment, and with a medical record. Any inmate who the PA, NP, or RN wishes
               9 to see for any purpose must be brought to the examining room during sick call unless the
              10 inmate refuses.
              11          If during sick call the PA, NP, or RN determines that the inmate should see a
              12 physician, PA, NP, a dentist, or a Qualified Mental Health Professional, or other specialist,
              13 the PA, NP, or RN shall make an appropriate referral. This referral shall indicate the
              14 maximum time which can elapse before the inmate is either transported to the proper
              15 person or facility or the proper person attends the inmate at the Jail. In general, a follow-
              16 up evaluation shall take place immediately for emergent concerns, within 24 hours for
              17 urgent concerns, and within 14 days for non-emergent or non-urgent concerns.
              18 Correctional Officers shall insure that the inmate is transported to the proper person or
              19 facility within the specified time interval.
              20          If a healthcare professional believes that tests, evaluation, or treatment by a
              21 specialist is medically indicated, the physician shall fill out a referral slip indicating the
              22 maximum time which can elapse before the test, evaluation, or treatment. Correctional
              23 Officers have the obligation to insure the referral is completed within the indicated time
              24 interval.
              25          So as to facilitate medical care in the Jail, the examining room must have a toilet
              26 nearby and must be equipped with the following: examining table, sink for handwashing,
              27 light, blood pressure cuff, thermometer, stethoscope, ophthalmoscope, otoscope, reflex
              28
                                                                  28                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 133 of 205



               1 hammer, wheel chair, specula, culture plates, syringe, needles, scale, tongue depressors,
               2 dressing and other necessary equipment. Some of the above may be brought in daily by
               3 the PA, NP, or RN or LVN as convenience dictates.
               4          Defendants shall develop and implement a process to track and assess the
               5 timeliness of providing sick call services. Defendants shall review and assess that
               6 information on a quarterly basis, at a minimum. As part of the quarterly production of
               7 documents to Class Counsel, see Section XV, supra, Defendants shall produce the results
               8 of the review and assessment of the sick call process. The medical and mental health staff
               9 shall, on a monthly basis, meet to discuss the provision of health care services in the Jail,
              10 including addressing the timeliness of sick calls and prescription renewals, identification of
              11 causes of systematic delays or other impediments to providing timely access to medical
              12 and mental health care, and develop protocols and practices to address such issues. If the
              13 cause of any ongoing delays or issues that last for three months or more is related to
              14 insufficient medical or mental health staffing, the Jail shall take all reasonable steps to
              15 revise their medical and mental health staffing plan and obtain funding to retain any
              16 additional positions deemed to be necessary.
              17          10.    Emergency Care and Hospitalization
              18         Emergency dental, medical, and psychiatric care must be available twenty-four (24)
              19 hours per day, seven (7) days a week. In an emergency dental, medical and/or mental
              20 health situation, or at the request of health care personnel, an inmate must be transported to
              21 the appropriate hospital for treatment and evaluation. Security requirements and concerns
              22 cannot unreasonably delay the inmate’s transportation.
              23         Inmates shall have access to emergency call buttons and telephones to alert
              24 Correctional Officers of emergency situations. Correctional Officers shall also be alert to
              25 emergency situations as part of the regular patrols of the Jail, which occur hourly. The
              26 times of such regular patrols are to be noted in the Jail log.
              27         For individuals who are in acute psychiatric distress and in need of urgent inpatient
              28
                                                                 29                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 134 of 205



               1 psychiatric care that cannot be provided at the Jail, whether or not awaiting transfer to a
               2 state hospital pursuant to court order, the Jail shall comply with the following plan:
               3          1.     The inmate will be taken to Rideout Hospital, where Sutter Yuba Behavioral
               4 Health (SYBH) has staff on site.
               5          2.     SYBH staff will evaluate the inmate and make a determination in writing
               6 whether the person requires care that cannot be provided at the Jail.
               7                 a.     If SYBH staff make a determination in writing that the person does
               8 not require psychiatric care that cannot be provided at the Jail, that person will be returned
               9 to the Jail with instructions for further evaluation and care, if any.
              10                 b.     If SYBH staff determine that the person does require psychiatric care
              11 that cannot be provided at the Jail, SYBH will care for that individual (either at Rideout or
              12 its psychiatric care facility) or locate bed space at another facility.
              13          3.     The Jail will work cooperatively with Sutter Yuba Behavioral Health to
              14 locate bed space.
              15          No inmate shall be denied or unreasonably delayed emergency hospitalization
              16 which is medically indicated for security reasons.
              17          The Jail shall provide inmates with adequate care when they are awaiting transfer to
              18 and have returned from such facilities. All inmates returning from emergency medical or
              19 psychiatric treatment at an outside facility will be (a) screened at intake for continuity of
              20 care (which will include, if necessary, consultation with a physician or psychiatrist for
              21 continuity of prescribed medications) and to ensure that the Jail has all relevant medical
              22 records, labs, and orders from the inmate’s treatment at an outside facility; (b) seen at the
              23 next sick call by a mid-level provider (PA, NP, or RN for inmates returning from medical
              24 treatment or Qualified Mental Health Professional for inmates returning from mental
              25 health treatment); and (c) seen at the next available sick call conducted by a higher-level
              26 provider (physician for inmates returning from medical treatment or psychiatrist for
              27 inmates returning from mental health treatment).
              28
                                                                  30                        2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 135 of 205



               1         The Jail must implement a system of tracking individuals who have been found
               2 incompetent to stand trial.
               3         Correctional Officers must be familiar with Jail policies and also must be able to
               4 provide first-aid care and cardiopulmonary resuscitation. Correctional Officers shall carry
               5 emergency response equipment on themselves at all times, shall make emergency response
               6 equipment sufficiently accessible, and shall respond to potential and actual emergencies
               7 with urgency.
               8         If an inmate requests emergency medical attention and a Correctional Officer does
               9 not believe such attention is necessary, the Correctional Officer must contact the physician,
              10 PA, NP, RN, or psychiatrist who is at the Jail or on-call to receive an expert opinion on
              11 treatment, or must transport the inmate to an appropriate medical facility.
              12          11.    Recordkeeping
              13         Correctional Officers and Qualified Medical and Mental Health Professionals must
              14 maintain complete, current, and accurate records regarding an inmate’s health care
              15 treatment and prescription drug use. An individual record (hereinafter referred to as the
              16 “Jail medical record”) must be kept for each inmate, and a copy of this record must be kept
              17 in a separate file in the Jail or in an electronic database. These records must be
              18 standardized so as to facilitate communication among staff. Provision in the records must
              19 be made to allow entry of the following information: history, complaints, treatment plan,
              20 and progress notes. All entries must be dated and the time noted. In addition, Correctional
              21 Officers and Qualified Medical and Mental Health Professionals must record the fact that a
              22 drug or other prescribed treatment was administered, at what time, in what dosage, and by
              23 whom on the form available for that purpose.
              24         All clinical contacts, diagnoses, and treatments by Qualified Medical and Mental
              25 Health Professionals must be entered in the Jail medical record.
              26         Upon release from the Jail, an inmate’s doctor must be provided, upon request, with
              27 a copy of all of the inmate’s Jail medical records. The Jail medical records are confidential
              28
                                                                31                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 136 of 205



               1 and, except for the drug dosage record, the custodial staff shall not review the records.
               2 When necessary or upon request of the attending physician, Correctional Officers shall
               3 transmit an inmate’s medical record to the attending health care personnel.
               4          12.     Distribution and Storage of Prescription Drugs
               5         Defendants shall follow their written procedures for the secure storage and
               6 controlled administration of all prescription drugs. At a minimum these procedures must
               7 provide for: securely lockable cabinets and refrigeration units, means for a positive
               8 identification of the recipient of the prescribed medication, such as hospital arm bands or
               9 photographs, procedures for administering prescription drugs only in the dose prescribed
              10 and at the time prescribed, procedures for confirming that the recipient has ingested the
              11 medication, procedures for recording the fact that the prescribed dose has been
              12 administered and by whom, and procedures which prohibit the administration of drugs by
              13 inmates. Non-prescription medication may be dispensed to inmates according to specific,
              14 written rules.
              15         All Qualified Medical and Mental Health Professionals shall be trained to recognize
              16 the common side effects associated with use of psychotropic medications. If a nurse
              17 observes that an inmate is experiencing any of these side effects, they will document their
              18 observations in the medical record and schedule the patient to see a medical provider at the
              19 next available sick call.
              20         If a prescribed substance is refused or withheld, a notation will be made in the
              21 inmate’s medical record and the prescribing medical provider shall be notified after three
              22 consecutive refusals.
              23         Following the medication administration, the nursing staff shall also notify the
              24 physician promptly of the following: (a) Any adverse reaction or response by a patient to a
              25 medication; and/or (b) Any error in the administration of a medication to a patient.
              26          13.     Medical and Mental Health Training for Correctional Officers
              27         Adequate training shall be provided to all custody officers who work with inmates
              28
                                                                32                         2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 137 of 205



               1 at the Jail. A minimum of four (4) hours of physical and mental health training for each
               2 Correctional Officer must be provided each year by Sutter-Yuba Behavioral Health
               3 Services Department or a Qualified Medical Professional and a Qualified Mental Health
               4 Professional, or other qualified trainer in mental health, including suicide risk issues.
               5         This training shall, at a minimum, include the following: (1) administration of first
               6 aid; (2) recognizing the need for emergency care and intervention in life threatening
               7 situations (e.g., heart attack); (3) recognizing acute manifestations of certain chronic
               8 illnesses (e.g., asthma, seizures), intoxication and withdrawal, and adverse reactions to
               9 medications; (4) recognizing signs and symptoms of mental illness and appropriate
              10 responses thereto; (5) procedures for appropriate referrals of inmates with health
              11 complaints to health staff; (6) procedures for appropriate referral of inmates with health
              12 complaints to health staff; and (7) cardiopulmonary resuscitation.
              13          14.    Inmate’s Rights
              14         Every inmate must be provided with complete information as to all medical
              15 procedures scheduled for him or her and possible dangers from such procedures. The
              16 procedures, tests, and examinations may only take place with the inmate’s informed
              17 consent. Confidentiality must be maintained in recordkeeping and in communications
              18 among the health personnel so that no non-health personnel have knowledge of an
              19 inmate’s medical condition or history unless necessary to ensure the safety of the prisoner,
              20 other prisoners, staff, or the institution, or necessary to accommodate an inmate’s disability
              21 or disabilities. Medical care and treatment shall not be provided within the presence of
              22 custody personnel, unless necessary for safety and security reasons. The doctor-patient
              23 privilege exists between the inmate and any health care personnel. Care cannot be
              24 conditioned on the waiver of any right guaranteed to the inmate by the Constitution, by
              25 statute, or by this Amended Consent Decree. No inmate may be disciplined for seeking
              26 medical or mental health care. The inmates must be accorded a right to privacy within the
              27 reasonable requirements of adequate security.
              28
                                                                 33                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 138 of 205



               1         Within 180 days of signing the Amended Consent Decree, Defendants will prepare
               2 proposed revisions to the Jail Handbook to make the Handbook consistent with the terms
               3 of this Amended Consent Decree. Defendants will provide a copy of their proposed
               4 revisions to Class Counsel. The parties will then meet and confer regarding the contents of
               5 the Jail Handbook. Any unresolved issues regarding the Jail Handbook can be brought
               6 before the District Court.
               7          15.    Effective Communication for Inmates with Disabilities and Limited
                                 English Proficiency
               8
               9         The Jail shall ensure effective communication is achieved and documented when
              10 there is an exchange of health care information involving a patient with a hearing, vision,
              11 and/or speech impairment; developmental disability and/or learning disability, and/or
              12 Limited English Proficiency (LEP). In such interactions, the patients’ primary method of
              13 communication shall be used. If necessary under the circumstances, the patients’
              14 secondary method of communication shall be used.
              15         Accommodations may be facilitated by sign language interpretation, certified
              16 bilingual health care staff, other certified contracted language interpreters, assistive
              17 devices, or other methods of assistance and accommodation, including the use of Language
              18 Line or video remote interpreting. Except in emergency situations, neither inmates nor
              19 custody staff shall be used for interpretation services during any medical or mental health
              20 service. If effective communication is not achieved, that shall also be documented.
              21         The Jail shall designate an LEP coordinator (usually the ADA Coordinator) to
              22 ensure interpretation and translation services are available, current, and operational. The
              23 Jail shall also post signs in the intake and booking areas as well as the medical and mental
              24 health treatment areas in English, Spanish, and the languages spoken by other significant
              25 segments of the Jail’s inmate population listing what language assistance is available
              26 during any medical or mental health treatment, diagnostic test, or evaluation.
              27
              28
                                                                 34                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 139 of 205


                          C.     Suicide Prevention
               1
                          Qualified Mental Health Professionals shall be available on-site seven days per
               2
                   week and on-call as necessary to evaluate whether a prisoner’s risk of suicide requires that
               3
                   he or she be sent out of the Jail for evaluation and treatment, up to and including
               4
                   psychiatric hospitalization where warranted, and shall issue all suicide precaution orders,
               5
                   including placement in or removal from housing for prisoners at risk of suicide, and
               6
                   confidential follow-up assessments at clinically appropriate intervals.
               7
                          Custody and health services staff shall be trained and alerted to the need to
               8
                   continuously monitor inmate behavior for suicide potential during incarceration.
               9
                          Custody, medical, and mental health staff shall maintain open lines of
              10
                   communication to ensure that all parties are kept apprised of suicide potential; suicide
              11
                   precaution placement, retention, and release status; monitoring findings including general
              12
                   status reporting through time of event and end-of-shift reporting and on call contacts to
              13
                   insure appropriate continuity of care and follow-up.
              14
                          All custody and health care staff shall receive suicide awareness, prevention, and
              15
                   emergency response training during new employee orientation, and at least annually. All
              16
                   such training shall be provided by or in collaboration with a Qualified Mental Health
              17
                   Professional, or other person qualified to provide training in the area of suicide risk, having
              18
                   expertise in correctional suicide prevention and the use of a suicide risk assessment form.
              19
                   Regularly scheduled training for all custody and health care staff shall include, at a
              20
                   minimum, identification and management of suicidal behavior in a jail setting including
              21
                   high-risk periods of incarceration, suicidal risk profiles, and recognition of verbal and
              22
                   behavioral cues that indicate potential suicide.
              23
                          The Jail shall undertake a mortality-morbidity review for every inmate who dies
              24
                   while in the custody of Defendants, regardless of whether the inmate dies in the Jail or in a
              25
                   hospital or other facility after being transferred from the Jail.
              26
                          D.     Inmates with Disabilities
              27
                          The Jail prohibits discrimination against persons with disabilities and adheres to the
              28
                                                                   35                        2:76-CV-00162-JAM-EFB
[3284355.3]                                           AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 140 of 205



               1 Americans with Disabilities Act (“ADA”) and all other applicable federal and state laws,
               2 regulations and guidelines.
               3          1.     ADA Coordinator
               4         The Jail shall appoint a staff member to serve as the ADA Coordinator, whose
               5 responsibilities include, but are not limited to, coordinating compliance with ADA
               6 requirements, including compliance review of vendors providing sign language services.
               7 The ADA Coordinator should work with the Training Sergeant as appropriate to develop
               8 and deliver annually training regarding issues specifically related, but not limited to:
               9 (a) the requirements of the ADA and Section 504 of the Rehabilitation Act, 29 U.S.C.
              10 § 794, and (b) the Jail’s policies and procedures relating to compliance with the ADA and
              11 Rehabilitation Act.
              12          2.     ADA Compliance Plan
              13         Defendants shall make, at a minimum, all changes recommended in the Blackseth
              14 Report of February 20, 2017, for removal and/or remediation of physical barriers in the
              15 Jail. The changes shall be completed according to the deadlines set forth in Exhibit E.
              16 All changes shall be completed and operational by no later than four (4) years from the
              17 date of approval of this Amended Consent Decree. Defendants shall provide Plaintiffs
              18 with updates on a quarterly basis regarding the status of the changes, setting forth the dates
              19 on which each change was started and completed. Plaintiffs shall be entitled to have a
              20 CASP-certified expert accompany Plaintiffs’ counsel on one or more of the Jail monitoring
              21 tours provided for in Section XV to inspect the changes completed by Defendants to
              22 confirm that the changes have been completed in accordance with relevant state and
              23 federal law.
              24         Defendants shall have a system for identifying and tracking all inmates who have a
              25 disability and the accommodations they require for those disabilities. The system shall
              26 also identify and track the reasonable accommodations necessary for qualified inmates
              27 with disabilities to participate in programs, services and activities offered by Defendants at
              28
                                                                36                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 141 of 205



               1 the Jail. The information in the tracking system regarding inmates with disabilities and the
               2 accommodations they require must be readily accessible to all staff (including staff for the
               3 third-party provider of health care services) and must be updated at least twice per week.
               4 Custody and medical staff shall check the tracking system before all due process
               5 proceedings—including, but not limited to, adjudicating grievances and disciplinary
               6 infractions—and medical and mental health encounters. Custody staff shall also check the
               7 tracking system before assigning inmates to housing and making program assignments
               8 (e.g., work, education, etc.).
               9          Until Defendants have completed all structural changes set forth in Exhibit E,
              10 Defendants shall provide other accommodations to ensure the inmates have access to all
              11 Jail programs, services, and activities.
              12          3.      Reasonable Accommodations
              13          As required by the law, inmates’ requests for a particular type of accommodation
              14 shall be given primary consideration and shall be granted unless the request is
              15 unreasonable for specific articulated reasons allowable under Title II of the ADA or poses
              16 a significant safety or security threat.
              17          If requested, Defendants shall offer reasonable accommodations to inmates with
              18 disabilities necessary to provide access to all programs, services and activities offered to
              19 other inmates, including, but not limited to, inmate work assignments, the Milestone
              20 program, and the Sheriff’s Work Alternative program. If there is a question regarding the
              21 ability of the Jail to provide an accommodation, Defendants shall conduct an interactive
              22 process to determine whether a reasonable accommodation can afford an inmate with a
              23 disability the ability to participate in a program, service, or activity.
              24          All programs, services and activities shall be offered in accessible locations,
              25 including inmate work programs and the Milestone program.
              26          If requested, reasonable accommodations shall include furnishing qualified sign
              27 language interpreters (in person or through Language Line services or video remote
              28
                                                                  37                         2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 142 of 205



               1 interpreting) to any inmates for whom sign language is their only or primary method of
               2 communication, in all circumstances where a qualified sign language interpreter is
               3 necessary to ensure an inmate has an equal opportunity to participate in, and enjoy the
               4 benefits of, programs, services and activities offered by Defendants.
               5          Defendants shall implement a system to document that Defendants have provided
               6 qualified sign language interpreters or reasonable alternatives to inmates who need them
               7 and that the inmates have understood the information conveyed by the qualified sign
               8 language interpreter or alternative form of communication as outlined above.
               9          Defendants shall not remove health care appliances, such as canes, wheelchairs,
              10 eyeglasses, artificial eyes, dental prosthesis, artificial limbs, orthopedic braces and shoes,
              11 or hearing aids from an inmate in Administrative Segregation unless necessary to ensure
              12 the safety of persons, the security of the institution, or to assist in an investigation, and
              13 only when supported by documented evidence. No inmate will be deprived of his or her
              14 appliance because of the acts of another inmate.
              15 VI.      ENVIRONMENTAL HEALTH AND SAFETY CONDITIONS
              16          A.     Suicide Hazards
              17          Within 150 days of the District Court’s approval of this Amended Consent Decree,
              18 Defendants shall conduct a safety assessment of the Jail, with a particular focus on the
              19 unrenovated portion of the Jail (the “Old Jail”), with the goal of identifying and attempting
              20 to eliminate tie-off points and other hazards that pose an unreasonable risk of being used
              21 by inmates to harm themselves or attempt suicide, and to identify any locations where the
              22 absence of security cameras creates an unreasonable risk to inmate safety. To accomplish
              23 this goal, Defendants will retain a qualified consultant to develop and implement a plan to
              24 reduce suicide hazards believed to create an unreasonable risk of harm, and to improve
              25 safety and security, with particular focus on the Old Jail. This consultant shall also suggest
              26 ways to improve accountability for razor blades, plastic cutlery, and toxic chemicals that
              27 can pose serious risk for inmates at risk of committing acts of self-harm or suicide.
              28
                                                                  38                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 143 of 205



               1 Defendants’ qualified consultant shall conduct follow up safety assessments of the Jail
               2 every two years, at a minimum.
               3         B.     Housing For Inmates with Mental Illnesses or Who Are at Risk of
                                Suicide
               4
               5         An inmate’s serious mental illness and suicide risk will be considered when
               6 deciding where to house the inmate. Housing decisions for inmates with serious mental
               7 illness shall take into account the availability of sufficient structured and unstructured out-
               8 of-cell time and increased observation and supervision commensurate with the inmate’s
               9 risk of suicide, as well as the risk posed by suicide hazards in various parts of the Jail.
              10         Defendants shall maintain suicide watch and suicide precaution procedures to
              11 ensure that inmates who pose a risk of suicide are not placed in punitive, unsanitary, and
              12 dangerous conditions. Where clinically warranted as decided by a medical or mental
              13 health care professional, an acutely suicidal inmate shall be placed on suicide watch under
              14 constant observation until such time as a Qualified Mental Health Professional determines
              15 that the inmate is no longer at risk of self-harm. Health and safety checks shall also be
              16 conducted every 15 minutes in locations where inmates are housed who pose a high
              17 suicide risk, and every 30 minutes in locations where inmates are housed who pose a
              18 moderate suicide risk. Whether a person poses a high, moderate, or low risk of suicide
              19 shall be determined by a Qualified Mental Health Professional. If it is determined a
              20 suicidal inmate cannot be safely monitored and cared for within the Jail, Defendants shall
              21 follow the plan, set forth in Section V.B.10, for transferring such patients to the hospital
              22 for inpatient psychiatric care. All steps taken to expeditiously transfer such inmates shall
              23 be documented.
              24         Defendants shall limit the use of Segregated Housing, including Administrative
              25 Segregation and safety cells, for inmates with serious mental illness or who present a
              26 serious suicide risk, and shall have procedures to mitigate the impact of Segregated
              27 Housing on persons with mental illness. Custody staff shall conduct health and safety
              28
                                                                 39                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 144 of 205



               1 checks for inmates who are at risk of suicide in a manner that allows staff to personally
               2 view the inmate to assure his or her well-being and security. Health and safety checks
               3 shall require visual observation and, if necessary to determine the inmate’s well-being,
               4 verbal interaction with the inmate. Custody staff shall conduct the checks at irregular and
               5 unpredictable intervals to minimize inmates’ ability to plan around anticipated checks, and
               6 shall document their checks in a format that does not have pre-printed times. Video
               7 surveillance may not be used as an alternative to rounds by custody staff. Defendants shall
               8 keep complete, accurate, and contemporaneous logs of each health and safety check and
               9 develop measures to ensure review of such logs for compliance.
              10         C.     Safety Cells
              11         Defendants shall maintain a Safety Cell Policy. As set forth in that policy, an
              12 inmate shall only be placed in a safety cell if the inmate is identified as an imminent threat
              13 to himself/herself or others, and then only as a temporary measure until the inmate is able
              14 to be transferred to different housing or, where clinically warranted, to a hospital or
              15 inpatient facility.
              16         Custody staff must visually observe each inmate who is placed in a safety cell at
              17 least twice every thirty (30) minutes. The observations must be conducted at irregular and
              18 unpredictable intervals and must be documented.
              19         An inmate must receive a medical assessment by a physician, PA, NP, or RN within
              20 one (1) hour (unless unsafe to do so under the circumstances) of placement into a safety
              21 cell, to determine whether said placement is appropriate. The physician, PA, NP, or RN
              22 must evaluate whether the inmate can safely be housed in a less restrictive environment
              23 than a safety cell and/or requires transfer to an inpatient medical or mental health facility.
              24         If the physician, PA, NP, or RN is unable to conduct a hands-on assessment of the
              25 inmate, including a check of vital signs, within six (6) hours of placement in the safety
              26 cell, the inmate shall immediately be transferred to a hospital.
              27         A Qualified Mental Health Professional, Physician, PA, NP, or RN must conduct a
              28
                                                                 40                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 145 of 205



               1 suicide risk assessment on all prisoners placed in safety cells as soon as possible, but no
               2 later than within four (4) hours of safety cell placement. Only Qualified Mental Health
               3 Professionals, PAs, NPs, or RNs who have been trained regarding how to conduct a
               4 suicide risk assessment shall conduct such assessments. A suicide risk assessment shall be
               5 conducted by a Qualified Mental Health Professional if one is on-site at the Jail. A suicide
               6 risk assessment may be conducted by a PA, NP, or RN if no Qualified Mental Health
               7 Professional is on-site at the Jail or there is no Qualified Mental Health Professional
               8 available to timely complete the assessment due to servicing the urgent needs of other
               9 inmates. If the PA, NP or RN conducts the risk assessment, within two (2) hours after
              10 administering a suicide risk assessment, the staff member who conducted the assessment
              11 must consult with a Qualified Mental Health Professional (either on-site or by phone) to
              12 determine an appropriate plan of treatment and the appropriate level, if any, of suicide
              13 precaution. If the person is placed on suicide watch, safety cell protocol will be
              14 followed. If the suicide risk assessment establishes that the inmate is at risk of suicide, the
              15 inmate will, at a minimum, be placed on the next psychiatrist sick call. The Qualified
              16 Mental Health Professional who conducts the suicide risk assessment or with whom the
              17 PA, NP, or RN who conducted the assessment consults, can, if necessary, consult with an
              18 on-site (if available) or on-call psychiatrist at any time, refer the inmate to be seen by a
              19 psychiatrist before the next psychiatrist sick call, or cause the inmate to be transferred to a
              20 hospital for evaluation.
              21         For inmates who are found to be at risk of suicide, the suicide risk assessment shall
              22 be used to determine the level of suicide precautions necessary in the immediate term (e.g.,
              23 constant observation), and whether the inmate needs to be transferred to an in-patient
              24 psychiatric facility or hospital in lieu of suicide watch/suicide precautions at the Jail.
              25         When a reason that a person is placed in a safety cell is due to suicide risk or if the
              26 person has a documented mental illness, the inmate must be evaluated by a Qualified
              27 Mental Health Professional as soon as possible. If a Qualified Mental Health Professional
              28
                                                                 41                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 146 of 205



               1 is on site at the time that the inmate is placed in the safety cell, the Qualified Mental
               2 Health Professional must evaluate the inmate as soon as possible, but no later than four (4)
               3 hours after placement. If the suicide risk assessment is conducted by a Qualified Mental
               4 Health Professional, the Qualified Mental Health Professional can evaluate the inmate at
               5 the same time he or she conducts the risk assessment. If a Qualified Mental Health
               6 Professional is not on site at the time that the inmate is placed in the safety cell, a Qualified
               7 Mental Health Professional must evaluate the inmate within two (2) hours of the start of
               8 the next shift of a Qualified Mental Health Professional. After the evaluation by a
               9 Qualified Mental Health Professional, the Qualified Mental Health Professional shall, if
              10 necessary, timely consult with the psychiatrist, in person or by phone.
              11          All inmates placed in safety cells shall be evaluated at least once every six (6) hours
              12 by medical staff and at least once every twelve (12) hours by a Qualified Mental Health
              13 Professional.
              14          Defendants recognize that the goal is to have the inmate remain in a safety cell for
              15 the shortest possible amount of time. Every twelve (12) hours, custody, medical, and
              16 mental health care staff must review whether it is appropriate to retain an inmate in a
              17 safety cell or whether the inmate can be transferred to a less restrictive housing placement.
              18          An inmate who has been placed in a safety cell for twenty-four (24) consecutive
              19 hours or for thirty-six (36) hours in any one-hundred-and-twenty (120) hour period must
              20 either be transferred to a less restrictive setting or transferred to an inpatient mental health
              21 facility or to a hospital emergency room for assessment and care. In addition, an inmate
              22 may not be placed in a safety cell more than two times in any one-hundred-and-twenty
              23 (120) hour period. If Defendants seek to place an inmate in a safety cell for a second time
              24 within any one-hundred-and-twenty (120) hour period, Jail medical or mental health staff
              25 shall consult with a psychiatrist regarding that placement.
              26          An arriving inmate that is unable to care for his/her personal needs despite being
              27 provided food, clothing, and shelter by the Jail, shall not be maintained in a safety cell, and
              28
                                                                  42                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 147 of 205



               1 instead shall be immediately transferred to a hospital for treatment.
               2         A psychiatrist or Qualified Mental Health Professional may authorize the release of
               3 an inmate from a safety cell. The order authorizing the release of an inmate from a safety
               4 cell shall, if appropriate, include instructions regarding transitioning the inmate from
               5 suicide precautions or suicide watch.
               6         An inmate released from a safety cell or a step-down cell to housing will be seen at
               7 the first mental health sick call following their release and at least two (2) additional times
               8 within seven (7) days of their release.
               9         Defendants shall clean safety cells at least every twelve (12) hours when occupied,
              10 unless it is not possible to do so because of safety concerns, and when an inmate is
              11 released from a safety cell. Defendants shall indicate on the safety cell log when an
              12 occupied safety cell is cleaned.
              13         Defendants shall not close the shutters to the windows on the safety cell doors.
              14 Defendants may, upon request of a prisoner in a safety cell or if circumstances otherwise
              15 warrant, cover up to half of the window on a safety cell door in order to protect the privacy
              16 of the inmate in the safety cell or inmates in other parts of the booking area. If Defendants
              17 cover any part of a window on a safety cell door, Defendants shall document the reasons
              18 on the safety cell check sheet. Defendants shall never cover or obstruct the windows at the
              19 back of the safety cells.
              20         Inmates held in safety cells shall be offered food at least three times within a 24-
              21 hour period. Inmates held in safety cells shall be provided water with each meal and upon
              22 request. Defendants shall record on each inmate’s safety cell log each time the inmate is
              23 provided with or declines an offer of food or water.
              24         D.     “Step-Down” Cell
              25         Defendants shall, by no later than 150 days after signing this agreement, make all
              26 changes necessary to use one of the sobering cells in the Jail as a “step-down” cell. The
              27 purpose of the step-down cell is to house inmates who, because of their risk of suicide,
              28
                                                                 43                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 148 of 205



               1 require increased monitoring and a suicide-safe environment, but do not require housing in
               2 a safety cell. For purposes of this Amended Consent Decree, the step-down cell is a less-
               3 restrictive setting than a safety cell. The step-down cell shall be free of suicide hazards.
               4 Defendants shall, either by constructing a surface on which inmates can sleep or by
               5 providing an alternative sleeping surface, ensure that all inmates placed in the step-down
               6 cell have a sleeping surface off of the ground.
               7          Custody staff must visually observe each inmate who is placed in the step-down cell
               8 at least once every thirty (30) minutes. The observations must be conducted at irregular
               9 and unpredictable intervals and must be documented.
              10          All inmates placed in the step-down cell shall be evaluated at least once every six
              11 (6) hours by medical staff and at least once every twelve (12) hours by a Qualified Mental
              12 Health Professional.
              13          Inmates may be housed in a step-down cell for more than twenty-four (24)
              14 consecutive hours so long as every twenty-four (24) hours a Qualified Mental Health
              15 Provider, after consulting with the psychiatrist, agrees to continued placement in the step-
              16 down cell. However, if an inmate has been housed for one-hundred-and-twenty (120)
              17 consecutive hours in a combination of safety cells and the step-down cell and cannot be
              18 returned to a setting in the Jail that is less restrictive than the step-down cell, he or she
              19 shall be immediately transferred to an inpatient mental health facility or to a hospital
              20 emergency room for assessment and care.
              21          E.     Temperature, Lighting and Insect Control
              22          Unless there is an equipment malfunction, the temperature of the Jail shall be
              23 maintained so that the maximum temperature does not exceed 80° and the minimum
              24 temperature is not less than 63°. If the heating or cooling equipment malfunctions, prompt
              25 action shall be taken to remedy the defect. Humidity and pollution must be controlled in
              26 the air.
              27          The windows within the Jail shall remain uncovered by any material which prevents
              28
                                                                  44                           2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 149 of 205



               1 or impedes the passage of light. Adequate lighting for reading without strain must be
               2 maintained during the day in the cells, tanks, and day rooms. Night lighting shall not be so
               3 bright so as to hinder sleep.
               4         Professional pest, vermin, and mosquito control shall continue on a monthly basis.
               5         F.     Fire Safety
               6         Fire equipment must be available and accessible to the Correctional Officers, and
               7 personnel must be trained in its proper use.
               8         G.     Maintaining Habitable Accommodations
               9         Each inmate shall have a mattress, sheet, and a blanket and shall have access to a
              10 reflective surface usable as a mirror. Each cell in Administrative Segregation shall have a
              11 table, chair, bed, sink, and light. All inmates shall have access to materials to clean their
              12 cell at least twice per week, unless a particular inmate has been identified as presenting a
              13 serious risk of harm to himself or herself. Correctional Officers shall respond promptly to
              14 requests for repairs or replacements, such as light bulbs. Upon request, coats and extra
              15 blankets shall be made available. Drinking fountains must be kept in a sanitary fashion.
              16 Mattresses must be sterilized, as necessary, to prevent the spread of lice. Except as
              17 necessary for the safety and security of the Jail, the windows within the Jail shall remain
              18 uncovered by any material which prevents or impedes the passage of light.
              19         H.     Environmental Health Evaluations
              20         Defendants shall develop a plan to maintain the safety and security of the Jail as it
              21 pertains to environmental hazards and dangers, including floods, fires, and earthquakes,
              22 and to take appropriate measures in response thereto.
              23         Health personnel must also regularly evaluate the environmental health situation in
              24 the Jail. Their recommendations must be duly considered and, if reasonable, implemented.
              25         I.     Inmate’s Personal Hygiene
              26         Inmates shall be permitted to shower every other day in accordance with Title 15,
              27 CCR., § 1266. Clothing exchange shall be made in accordance with Title 15, CCR.,
              28
                                                                 45                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 150 of 205



               1 §1262. Clean towels and other clothes will be provided a minimum of one (1) time per
               2 week in accordance with Title 15, CCR., § 1271.
               3          If an inmate cannot afford personal hygiene items such as toothbrush, toothpaste,
               4 combs, shampoo, soap, tampons and sanitary napkins for women, and shaving equipment
               5 for men, these items will be provided to them in accordance with Title 15, CCR., § 1265.
               6          J.     Food
               7          Nutritious and tasty food must be provided to inmates. The minimum nutritional
               8 standards set out in Title 15 of the California Administrative Code §§ 1240 et seq., and as
               9 modified by a licensed or registered dietitian, must be achieved. Meals must be provided
              10 three (3) times in each twenty-four hour period. If more than fourteen (14) hours elapse
              11 between meals, supplemental food in an amount of at least 500 calories must be served.
              12          Menus shall be planned one (1) month in advance, and they must provide a variety
              13 of foods to prevent repetitive and monotonous meals. Food shall be served so that hot
              14 foods are served reasonably warm and cold foods are served reasonably cool. Sanitation
              15 and food storage shall comply to standards set forth in California Health and Safety Code
              16 §§ 28520 et seq.
              17          Provision shall be made to immediately comply with any special diet prescribed for
              18 an inmate by any health care person. A licensed or registered dietitian shall plan the
              19 following special diets for Jail inmates: (1) a low carbohydrate diet; (2) a low salt diet;
              20 (3) a pre-natal diet; (4) a post-natal diet; and (5) a low-fat diet. These special diets shall be
              21 provided to the inmates as prescribed by the Jail nurse or the treating physician.
              22          K.     Evaluation
              23          The county health officer or his or her designate, along with a Jail Supervisor, at
              24 least annually, shall inspect the Jail for sanitation and the adequacy of food, clothing, and
              25 medical care. Good faith efforts shall be made to implement reasonable recommendations
              26 by supervisor or health care personnel.
              27
              28
                                                                  46                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 151 of 205



               1 VII.    VISITATION
               2         There shall be at least two (2) visitations available per week in accordance with
               3 Title 15, CCR., § 1062. There shall be no age restriction placed on visitors, except that
               4 Correctional Officers may require that visitors under the age of eighteen (18) be
               5 accompanied by a parent, responsible relative, or guardian. A thirty (30) minute time limit
               6 may be imposed on visits if there are other visitors waiting to see inmates. However, a
               7 visitor who is asked to leave after thirty (30) minutes may wait his or her turn for such
               8 additional visits as time permits. Inmates may have more than one visitor at one time if
               9 space permits and no others are waiting to visit. A sign shall be posted in the lobby of the
              10 Sheriff’s Department which lists visiting hours and explains visiting procedures.
              11 VIII. DUE PROCESS IN DISCIPLINE
              12         Defendants shall maintain written rules and procedures governing the conduct of
              13 inmates within the Jail. Those rules and procedures shall explain in simple terms inmate’s
              14 rights, what inmates are not allowed to do while incarcerated, what punishments are
              15 possible for violating specific prohibitions, and what procedures must be followed in
              16 imposing discipline.
              17         A.     Effective Communication for Inmates with Disabilities and Limited
                                English Proficiency
              18
              19         The Jail shall ensure effective communication is achieved and documented when
              20 there are disciplinary or due process proceedings involving an inmate with a hearing,
              21 vision, and/or speech impairment; developmental disability and/or learning disability,
              22 and/or Limited English Proficiency (LEP). In such interactions, the inmate’s primary
              23 method of communication shall be used. If necessary, the inmate’s secondary method of
              24 communication shall be used with the exception of inmates needing a Sign Language
              25 Interpreter (SLI).
              26         Accommodations may be facilitated by sign language interpretation, certified
              27 bilingual health care or custody staff, other certified contracted language interpreters,
              28
                                                                 47                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 152 of 205



               1 assistive devices, or other methods of assistance and accommodation, including the use of
               2 Language Line or video remote interpreting.
               3          The Jail shall notify inmates of what language assistance is available during any
               4 disciplinary or due process proceeding.
               5          DISCIPLINE: The purpose of imposing discipline within the Jail is to maintain
               6 order and control. Disciplinary action is reserved for those inmates who refuse to conform
               7 to the aforesaid written rules and procedures. It will be utilized when appropriate
               8 communication with the inmate has failed to maintain order and control.
               9          B.     Major and Minor Violations
              10          Rule violations may be classified as major if the inmate’s behavior is likely to cause
              11 a direct danger to the health and safety of other inmates, the staff, or the institution. Other
              12 rule violations are minor.
              13          1.     Violations involving control of contraband, damaging County property,
              14 escape attempts, incidents of physical violence, persistent creation of disturbances which
              15 interfere with the function of the Jail or welfare of other inmates, starting fires, assault,
              16 making a false report of an emergency, presence in an unauthorized area of the Jail, or any
              17 violation of a criminal statute may be charged as a major or minor violation. Repeated
              18 minor violations or minor violations coupled with conduct or words reasonably indicating
              19 a risk to the safety or security of the Jail may be charged as a major violation.
              20          2.     All other violations of the Jail rules and procedures are minor violations
              21          3.     Repeated major violations shall be reported as new and separate violations.
              22          C.     Disciplinary Measures
              23          1.     Minor violations shall not affect the inmate’s release date. Minor violations
              24 may be punished by one of the following sanctions:
              25                 a.     Verbal reprimand.
              26                 b.     Written reprimand.
              27                 c.     Relocation to another cell of the same or similar classification.
              28
                                                                  48                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 153 of 205



               1                 d.     Revocation of one or two of the following for up to one week: access
               2 to the exercise yard, movies, store call, visitation, the library, or the educational program.
               3 Individuals may be denied the opportunity to watch television for up to one week.
               4         2.      Major violations shall be punished by one or more of the following
               5 sanctions, in addition to any counseling of the inmate deemed necessary by the Jail
               6 Supervisor:
               7                 a.     Any of the sanctions authorized for punishment of a minor violation.
               8                 b.     Loss of access to the exercise yard, movies, store call, the recreation
               9 library, or visitation for up to thirty (30) days.
              10                 c.     Loss of good-time credits if the inmate is sentenced. This loss shall
              11 not apply to accrued pre-sentence good-time.
              12         3.      No inmate shall be subjected to cruel, corporal, or unusual punishment or
              13 lack of care which injures or impairs the health of the inmate. No inmate shall suffer any
              14 deprivation, as a punitive measure, of clothing, bedding, at least two meals a day, or
              15 normal hygienic implements required for basic sanitation.
              16         D.      Disciplinary Procedures
              17         1.      Whenever a Correctional Officer becomes aware of a possible rule violation,
              18 he or she may report the situation in writing to the Jail Supervisor. If any discipline is to
              19 be imposed other than a reprimand this report must be in writing and must be received by
              20 the Jail Supervisor within forty-eight (48) hours, exclusive of Saturdays, Sundays, or
              21 holidays, of the alleged violation.
              22         2.      If a minor violation is charged, the Jail Supervisor may take action to
              23 evaluate the alleged violation. If the Jail Supervisor chooses to evaluate the alleged
              24 violation for possible imposition of punishment, he must give the inmate an opportunity to
              25 explain his or her side of the alleged violation. If the Jail Supervisor finds the alleged
              26 violation did occur, he may institute punishment as authorized for minor violations. Such
              27 action must be taken within seventy-two (72) hours of the report of the violation.
              28
                                                                  49                         2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 154 of 205



               1         3.      If a major violation is charged, the Jail Supervisor shall review the incident
               2 within seventy-two (72) hours of receipt of the initial report, exclusive of Saturdays,
               3 Sundays, and holidays, to determine whether:
               4                 a.     the matter should be treated as a major violation;
               5                 b.     the matter should be treated as a minor violation; or
               6                 c.     the matter should not be considered a violation.
               7         4.      In the event that the Jail Supervisor determines that an inmate’s behavior
               8 should be treated as a major violation, the inmate shall be entitled on request to a hearing
               9 before the Jail Commander. The inmate shall be provided with a copy of the initial report
              10 charging the alleged major violation and a copy of these disciplinary procedures at least
              11 twenty-four (24) hours prior to the time of the hearing, which shall be scheduled within
              12 seventy-two (72) hours of the request for hearing, unless time is waived by both the
              13 Sheriff’s Department and the inmate. The hearing shall be held under the following rules:
              14                 a.     The inmate has a right to be present and speak, submit signed
              15 statements or declarations, evidence, and witnesses, if available (not to exceed three (3)
              16 witnesses), consisting of all relevant information about the alleged offense, as determined
              17 by the Jail Commander.
              18                 b.     The inmate may select another inmate or member of staff as a counsel
              19 substitute to represent the inmate at the hearing.
              20                 c.     The Jail Commander shall make a determination within twenty-four
              21 (24) hours of the hearing as to the truth of the charge and, if true, the nature of the
              22 punishment to be imposed. The determination shall be made within ninety-six (96) hours
              23 of the request for hearing.
              24         5.      An appeal may be taken by an inmate of discipline imposed for a major
              25 violation if the punishment applied is:
              26                 a.     Loss of more than five (5) days good-time credit.
              27                 b.     Loss of access to store call, the recreation library, the roof-top
              28
                                                                  50                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 155 of 205



               1 exercise yard, or visitation for a time exceeding one (1) week, or loss of trusty status for a
               2 time exceeding one (1) week.
               3         6.      An appeal must be presented to a Correctional Officer on a form which shall
               4 be available for that purpose within twenty-four (24) hours of the report of the Jail
               5 Commander being supplied to the inmate. The inmate, with the aid of counsel substitute,
               6 shall prepare a statement in writing of the grounds for appeal. The inmate may appear at
               7 the appeal hearing with counsel substitute to make a statement, not exceeding fifteen (15)
               8 minutes in length, but no other evidence may be presented at the appeal hearing. The
               9 report of the Jail Commander and all other evidence or items introduced at the hearing
              10 shall be before the appeal panel. The appeal shall be heard by a panel consisting of the
              11 Undersheriff, and an officer within the Sheriff’s Department of the rank of Sergeant or
              12 higher (designated by the Sheriff)
              13         7.      The appeal shall be conducted within three (3) days of the filing of the notice
              14 of appeal at a time set by the appeal panel. The decision of the appeal panel shall be final
              15 and shall be rendered within forty-eight (48) hours of the conclusion of the appeal.
              16         E.      Reporting of Disciplinary Actions
              17         1.      Action taken on minor violations other than verbal reprimands shall be
              18 reported on a form which contains the date of the offense, a brief factual description of the
              19 offense, together with a notation of the rule which is violated, and the nature of the
              20 punishment administered. A copy of this report shall be filed and retained in the Jail and a
              21 copy given to the inmate within twenty-four (24) hours after the Jail Supervisor’s decision.
              22         2.      At the conclusion of any hearing or appeal on a major violation a report shall
              23 be filed which contains the date of the offense, a brief factual description of the nature of
              24 the offense, the rule violated, a recitation of the evidence relied upon by the Jail
              25 Commander and/or appeal panel to support the charge violation, a list of the witnesses who
              26 presented evidence at the hearing, a list of any other evidence presented at the hearing, and
              27 the punishment administered. A copy of the report of a major violation shall be filed and
              28
                                                                 51                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 156 of 205



               1 retained within the Jail and a copy given to the inmate within twenty-four (24) hours of a
               2 decision at each level.
               3         F.     Special Consideration
               4         1.     If the Jail Supervisor believes that an inmate’s mental illness was a
               5 significant factor in causing the minor or major violation, the inmate shall be referred for a
               6 mental health evaluation and possible treatment.
               7         2.     Should the Jail Supervisor charge a person determined to have a mental
               8 illness which caused or contributed to the violation, the Jail Supervisor must consult with a
               9 Qualified Mental Health Professional prior to imposing any sanction in order to determine
              10 whether the proposed sanction is likely to exacerbate an inmate’s mental health symptoms
              11 and expose the inmate to an increased risk of danger. If there is a danger that a proposed
              12 sanction will exacerbate an inmate’s mental illness or expose him to increased risk of
              13 danger, an alternate sanction shall be imposed, if at all, unless safety security reasons
              14 dictate otherwise.
              15         3.     In the event that any incident could also be subject to a criminal prosecution
              16 and the matter is referred to the District Attorney’s Office, disciplinary proceedings shall
              17 be suspended until a determination has been made that the District Attorney will not
              18 prosecute the matter. No punishment on the incident referred shall be imposed during any
              19 such suspension, and the required time limits shall be tolled during that period.
              20         4.     No punishment shall be administered without conformance to the procedures
              21 herein, other than in the form of reprimand or warning. However, if it is necessary due to
              22 Jail security or the safety of persons within the Jail to relocate any inmate charged with an
              23 offense to a less desirable location within the Jail, the hearing on the offense charged must
              24 be held within thirty-six (36) hours exclusive of Saturdays, Sundays, and holidays, unless
              25 the Sheriff’s Department and the inmate both waive, in writing, this time limit.
              26 IX.     ADMINISTRATIVE SEGREGATION AND SEGREGATED HOUSING
              27         Administrative Segregation is a housing classification decision. Every assignment
              28
                                                                 52                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 157 of 205



               1 of a person to Administrative Segregation shall be based on a written report providing an
               2 explanation of the facts and circumstances requiring the segregation. This report shall be
               3 written as soon as possible and in no case later than forty-eight (48) hours after the
               4 initiation of the assignment to Administrative Segregation. Said reports shall be retained.
               5         Custody staff shall conduct appropriate health and welfare checks on all prisoners
               6 placed in Segregated Housing sufficient to ensure safety and security and minimize the
               7 risk of suicide.
               8         Inmates moved from the general population to Segregated Housing who either
               9 (a) have not yet received their 14-day Initial Health Assessment or (b) have received their
              10 14-day Initial Health Assessment and provided a “yes” answer to any of the questions
              11 highlighted in Exhibit F will be screened for suicide risk by a Qualified Mental Health
              12 Professional as soon as possible but no later than 48 hours after placement.
              13         A Qualified Medical Professional shall conduct rounds for those in Segregated
              14 Housing three times per week.
              15         A Qualified Mental Health Professional shall conduct rounds for those in
              16 Segregated Housing four times per week.
              17         Assignment to Administrative Segregation shall not involve a deprivation of
              18 privileges other than those necessary to protect the welfare of inmates and staff. Inmates
              19 in Administrative Segregation will have access to the normal group programs provided at
              20 the Jail such as NA/AA, religious services, etc., unless safety and security concerns require
              21 otherwise. Every thirty (30) days, classification will conduct an individualized assessment
              22 regarding which inmates in Administrative Segregation may participate in group programs
              23 offered at the Jail, and, what, if any, restrictions apply to inmate participation, and will
              24 document the individualized assessment in the inmate’s file.
              25         Defendants shall not house inmates with serious mental illness in Administrative
              26 Segregation (A-Pod, S-tank) or the medical cells unless those inmates demonstrate a
              27 current threat to Jail security, inmate safety, or officer safety, as documented by custody
              28
                                                                 53                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 158 of 205



               1 staff, that prevents them from being safely housed in less restrictive locations. Inmates
               2 shall not be housed in Administrative Segregation solely because they have a mental
               3 illness.
               4         A.     Out-Of-Cell Time and Other Recreation and Treatment for Prisoners in
                                Segregated Housing
               5
               6         Defendants shall maximize out-of-cell time for prisoners in Segregated Housing.
               7 Defendants shall offer inmates in Segregated Housing the use of their respective day
               8 rooms or equivalent indoor recreation space continuously from 6 a.m. to 10 p.m. All
               9 inmates in Segregated Housing shall receive, at a minimum, one (1) hour out-of-cell time
              10 in the day room or other indoor area per day. After each inmate in a Segregated Housing
              11 unit has been offered one (1) hour out-of-cell time during a given day, the remaining hours
              12 of day room availability shall be offered to the inmates in the Segregated Housing unit in a
              13 manner such that the inmates are offered approximately equal additional out-of-cell time
              14 measured on a weekly basis. Defendants shall document the time that each prisoner in
              15 Segregated Housing spends out-of-cell.
              16         To the maximum extent possible, Defendants shall offer each inmate in Segregated
              17 Housing the opportunity for out-of-cell time with as many other inmates as possible, so
              18 long as concerns over safety and security do not prevent the inmate from being placed in
              19 the same space as other inmates.
              20         All prisoners in Segregated Housing shall receive a minimum of at least fifteen (15)
              21 combined hours of indoor and outdoor out-of-cell time per week. In addition, the Jail shall
              22 undertake reasonable and good faith efforts to provide additional out of cell time. This
              23 may include, but is not limited to, additional day room use, additional use of the outdoor
              24 recreation yards, programing time, or mental health contacts.
              25         Within one-hundred-and-eighty (180) days of the signing of this Amended Consent
              26 Decree, Defendants shall take all necessary steps to obtain radios to be provided to inmates
              27 in Segregated Housing. Issuance of radios is deemed a deterrent to sensory deprivation
              28
                                                               54                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 159 of 205



               1 experienced by some inmates in Segregated Housing. One radio shall be provided per
               2 Segregated Housing cell. The Jail will develop a policy regarding use of the radios, which
               3 will include the right of custody staff to remove the radio from a cell and/or an inmate for
               4 safety, security or disciplinary reasons.
               5         Within ninety (90) days from the date that Defendants activate the Jail building
               6 being constructed with funds pursuant to SB 863, the parties shall meet and confer
               7 regarding developing a program to provide inmates with serious mental illness who are
               8 held in Segregated Housing with out-of-cell mental health treatment consisting of
               9 therapeutic/educational treatment and programming.
              10         Inmates in Administrative Segregation shall have access to a telephone, a television
              11 and a bicycle exercise machine. Board games, cards, and other recreation equipment shall
              12 be maintained and available to administratively segregated inmates upon request.
              13         Defendants shall strive to limit the placement of inmates in Segregated Housing for
              14 prolonged periods of time. An inmate may request a review of classification or placement
              15 in Segregated Housing by completing an inmate request slip. Classification shall also
              16 review the placement of inmates in Segregated Housing at least once a month, though
              17 more frequently if necessary for certain categories of inmates, such as detainees held by
              18 Immigration and Customs Enforcement, or individuals with serious mental illness.
              19 Classification shall also consult medical staff concerning each inmate’s progress toward
              20 the goal of placing the inmate in general population. If other reasonable housing options
              21 exist that will provide for the safety of the inmate, the inmate should be moved out of
              22 segregation. In reviewing an alternative housing decision, the safety of the inmate shall
              23 receive the utmost consideration.
              24 X.      INMATE GRIEVANCE PROCEDURE
              25         The provisions of an inmate grievance procedure shall be provided to inmates at
              26 booking and shall be posted in as many locations as is necessary for all inmates to be
              27 aware of the procedures. The inmate grievance procedures shall be in conformity with the
              28
                                                                55                         2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 160 of 205



               1 following.
               2         A.     Purpose and Definitions
               3          1.     Statement of Purpose
               4         The purpose of the formal grievance procedure is to assure that inmate complaints
               5 are given full opportunity for fair hearing, consideration, and resolution. The procedure is
               6 intended to supplement, not to replace, informal methods of dispute resolution.
               7          2.     Grievance Defined
               8         A grievance can be any complaint regarding Jail conditions, procedures, food,
               9 failure to accommodate disabilities, or compliance with any portion of this Amended
              10 Consent Decree. If an inmate wishes to complain about discipline, he or she should do so
              11 utilizing the mechanisms described in Section VIII above. If the inmate wishes to
              12 complain about an alleged failure to comply with the inmate discipline procedures, he or
              13 she may do so in a grievance.
              14         If a grievance concerns an allegation of a violation of a Sheriff’s Department policy
              15 or state or federal law by an employee of the Jail which could result in formal discipline
              16 (i.e., reprimand, suspension, termination), it shall be referred to the Professional Standards
              17 Unit of the Sheriff’s Department. Internal Affairs shall prepare a written report on its
              18 findings for the Undersheriff. The Undersheriff shall decide on a course of action, which
              19 must be put in writing with a copy going to the inmate. If the grievant is not satisfied with
              20 the disposition by the Undersheriff, he or she can then proceed with a normal grievance as
              21 hereinafter described.
              22         B.     Jail Grievance Procedure
              23         1.     Any inmate may file a grievance by submitting an inmate request to any
              24 Correctional Officer or to the Jail Supervisor on forms which shall be provided for that
              25 purpose. No reprisals will be taken against them for using the grievance procedure or
              26 against other inmates assisting in pursuing a solution to the grievance. Inmates shall be
              27 informed of this policy prohibiting such reprisals. Grievance forms shall be made readily
              28
                                                                56                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 161 of 205



               1 available to inmates in every housing unit in the Jail.
               2         2.     The Jail Supervisor shall obtain as much information as possible regarding
               3 the grievance and shall attempt to resolve it to the satisfaction of the grievant within forty-
               4 eight (48) hours. If the grievant is satisfied with the resolution proposed by the Jail
               5 Supervisor he or she may sign a statement that the grievance has been satisfactorily
               6 resolved and the grievance shall proceed no further.
               7         3.     If the grievance has not been resolved within forty-eight (48) hours of receipt
               8 of the grievance, the Jail Commander shall conduct a grievance hearing within seventy-
               9 two (72) hours of receipt of the grievance.
              10                a.     A grievance hearing shall be conducted by the Jail Commander unless
              11 he or she is the subject of the grievance in which case the Sheriff shall appoint a
              12 replacement who has the rank of Captain or higher.
              13                b.     During the hearing the inmate and witnesses will be heard and all
              14 pertinent information will be reviewed. The inmate may be assisted by another inmate or a
              15 member of the Sheriff’s Department willing to act as an inmate’s representative. The
              16 representative shall be entitled to attend and participate in the grievance hearing as well as
              17 any informal conferences or reviews in which the grievant participates.
              18                c.     To provide a full opportunity for expression, the hearing must bring
              19 together the inmate and the person about whom he or she is complaining, or someone to
              20 speak for the policy or condition that is the subject of the grievance.
              21                d.     An inmate with an emergency grievance (i.e. one which requires
              22 immediate action to avoid injury or continued problems) shall be responded to on an
              23 expedited basis (i.e. immediately).
              24         4.     The Jail Commander shall resolve the grievance. A written disposition shall
              25 be given to the grievant within seventy-two (72) hours of the completion of the hearing.
              26         C.     Grievance Appeals
              27         If the inmate is not satisfied with the disposition of the Jail Commander, he or she
              28
                                                                 57                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 162 of 205



               1 may appeal to a Grievance Panel consisting of the Undersheriff and an officer within the
               2 Sheriff’s Department of the rank of Sergeant or higher (designated by the Sheriff). Such
               3 appeals must be presented on a form provided by the Sheriff’s Department within seven
               4 (7) days of receiving the written disposition from the Jail Commander. Within seven (7)
               5 days thereafter a hearing shall be held at which the grievant and/or his or her representative
               6 shall be given the opportunity to explain the grievance and urge that appropriate action be
               7 taken. The Grievance Panel may request additional evidence or testimony from anyone it
               8 deems appropriate.
               9         The Grievance Panel shall submit a written disposition of the appeal and a brief
              10 explanation of the reasons therefor to the inmate within seventy-two (72) hours after the
              11 completion of the grievance appeal hearing.
              12         D.      Records
              13         Copies of all grievances, appeals, and the disposition thereof shall be retained by
              14 the Jail for at least one (1) year after their completion.
              15 XI.     ACCESS TO LEGAL MATERIALS
              16         1.      The law library shall have adequate material to support the Jail population as
              17 set forth below. Sufficient writing implements, paper, photocopiers and related office
              18 supplies shall be provided to inmates to prepare documents for legal proceedings, special
              19 correspondence or legal mail. The law library shall also provide access to two-hole
              20 punches and folders
              21         2.      The latest editions of the following books shall be maintained within the law
              22 library for inmate use in hard copy or in electronic format:
              23                 a.     West’s Annotated California Penal Code;
              24                 b.     United States Code Annotated ; Constitution, including amendments;
              25                 c.     United States Code Annotated; Title 42, §§ 1891-2010;
              26                 d.     United States Code Annotated; Title 18;
              27                 e.     United States Code Annotated; Title 28, §§ 2241-2255 (Federal Rules
              28
                                                                 58                        2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 163 of 205



               1 of Appellate Procedure, Rules of Supreme Court);
               2                f.    Rules of local federal district courts;
               3                g.    Black’s Law Dictionary;
               4                h.    Cohen, Morris L., Legal Research in a Nutshell (2d ed.) St. Paul,
               5 West. 1971, or a comparable publication;
               6                i.    The United States Law Week or the Criminal Law Reporter;
               7                j.    West’s Federal Rules of Criminal Procedure;
               8                k.    Israel, Jerold I. and Wayne R. LaFave, Criminal Procedure in a
               9 Nutshell, St. Paul; West. 1971, or a comparable publication;
              10                l.    Potts, James L., Prisoners’ Self-Help Litigation Manual. The National
              11 Prison Project of the American Civil Liberties Union Foundation, 1976, or a comparable
              12 publication;
              13                m.    Jailhouse Lawyers Manual: How to Bring a Federal Suit Against
              14 Abuses in Prison, San Francisco (558 Capp St., 94110); Prison Law Collective 1973, or a
              15 comparable publication;
              16                n.    Krantz, Sheldon. Cases and Materials on the Law of Corrections and
              17 Prisoners’ Rights, St. Paul; West. 1973, or a comparable publication;
              18                o.    A Manual on Habeas Corpus for Jail and Prison Inmates; written and
              19 compiled by the Prison Law Project, Berkeley, California (P.O. Box 673, 64701); Legal
              20 Publications (1973), or a comparable publication;
              21                p.    Prison Law Monitor; and
              22                q.    How to Use a Law Library: A Short Course for Laymen. San
              23 Francisco. People’s Law School (558 Capp St., 94110) 1973, or a comparable publication.
              24                r.    California Administrative Code, Subchapter four (4) of Title 15,
              25 Minimum Standards for Local Detention Facilities, §§ 1000 et seq.
              26         3.     The Jail handbook shall contain a list of the books contained in Section B
              27 (above). Legal materials required by the applicable ICE detention standards shall be
              28
                                                                59                        2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 164 of 205



               1 maintained in the law library. Inmates shall be informed that they are permitted to use the
               2 law library within twenty-four (24) hours upon request.
               3         4.     The Jail shall designate a facility law library coordinator to be responsible
               4 for inspecting legal materials, updating them, maintaining them in good condition and
               5 replacing them promptly as needed.
               6         5.     Inmates with disabilities, LEP inmates and illiterate inmates who wish to
               7 pursue a legal claim related to immigration proceedings or habeas proceedings, and who
               8 request assistance or otherwise indicate difficulty with the legal materials, must be
               9 provided assistance beyond access to a set of English-language law books. The Jail shall
              10 establish procedures to meet this requirement, such as:
              11                a.     having the Jail’s law library coordinator assist the inmate’s legal
              12 research;
              13                b.     permitting inmates to receive assistance from other inmates in using
              14 the law library;
              15                c.     assisting in contacting pro bono legal-assistance organizations from
              16 an ICE/ERO provided list; and
              17                d.     in the case of inmates with disabilities, providing reasonable
              18 accommodations and or auxiliary aids and services identified through the Jail’s reasonable
              19 accommodation process.
              20 XII.    ACCESS TO COURTS
              21         Inmates shall be informed that they may correspond, confidentially, with State and
              22 Federal Courts, any member of the State Bar or holder of public office, and the Board of
              23 Corrections, provided that the Jail may open and inspect such mail to search for
              24 contraband. Forms shall not be used which purport to authorize the Sheriff or anyone else
              25 to open, censor, and read incoming or outgoing mail to or from the above enumerated
              26 persons or institutions.
              27         Inmates may correspond, confidentially, with the Jail Supervisor and the Jail
              28
                                                                60                          2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 165 of 205



               1 Commander.
               2         Inmates who are without funds shall be permitted at least two postage-free letters
               3 each week to permit correspondence with family members and friends. Inmates who are
               4 without funds shall be permitted an unlimited number of postage-free letters to his or her
               5 attorney and to the Courts.
               6         Inmates shall be allowed to receive incoming calls from out-of-town attorneys
               7 subject to reasonable verification that the attorney represents the inmate and only if it is
               8 not practical for the inmate to immediately call the attorney back on the inmate telephone.
               9         There shall be two rooms regularly available to attorneys to interview their clients
              10 between the hours of 8:00 a.m. and 4:00 p.m. Rooms must be such that the confidentiality
              11 of the attorney/client relationship is protected.
              12         Inmates shall be permitted to shave, bathe, and comb their hair prior to all court
              13 appearances, provided that the Jail Supervisor or a Correctional Officer has been informed
              14 of a court appearance at least twenty-four (24) hours in advance. Inmates shall be allowed
              15 to wear street clothes for court appearances, except arraignments and pre-trial motions, if
              16 provided by the inmate. An inmate’s family and friends shall be permitted to bring street
              17 clothes to the Jail for use by the inmate. Inmates shall be verbally informed of these
              18 procedures at the time of their booking.
              19 XIII. INMATE EDUCATION AND VOCATIONAL TRAINING PROGRAM
              20         A.     Education and Vocational Training Plan
              21         The Sheriff’s Department shall maintain an education and vocational training plan.
              22 This plan shall describe in detail a program which fully complies with Section 1061 of
              23 Title 15 of the California Administrative Code and the terms of this Amended Consent
              24 Decree as hereinafter set forth.
              25         B.     Minimum Requirements of the Inmate Education and Vocational
                                Training Plan
              26
              27         The plan must provide for a basic education and vocational training program. This
              28
                                                                 61                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 166 of 205



               1 program shall be based on the educational needs of the inmates and shall include, at a
               2 minimum, the following components:
               3         1.     high school courses leading to a high school degree or its equivalent
               4 (providing that there are a sufficient number of inmates who wish to participate);
               5         2.     life skills and or drug/alcohol recovery; vocational training; and
               6         3.     utilization of outside instructors and county personnel as instructors, where
               7 feasible and appropriate.
               8         Currently, the Jail offers the following programs: For female inmates –
               9 Keyboarding, ACTS class, Celebrate Recovery, Sewing, Anger Management/Domestic
              10 Violence, Bible Study, and GED; and for male inmates – Father’s First, Anger
              11 Management/Domestic Violence, ACTS Class, Church services, Treatment Ready, and
              12 GED. The parties agree that these programs meet the requirements of this section.
              13         On a yearly basis the Jail Commander shall consult with appropriate personnel from
              14 the Yuba Community College District, the Marysville Joint Unified School District,
              15 Gateways Projects, Inc., and the Board of State and Community Corrections about the
              16 availability of their resources and expertise for use in the Jail’s education and vocational
              17 training program. The Sheriff’s Department shall make a good faith attempt to incorporate
              18 these suggestions and resources, as well as other available community resources, into the
              19 education and training program.
              20 XIV. COMPLIANCE WITH TITLE 15 OF THE CALIFORNIA
                      ADMINISTRATIVE CODE
              21
              22         Defendants shall also comply with all provisions of Title 15 of the California
              23 Administrative Code which specifies the minimum jail standards of the California Board
              24 of State and Community Corrections, §§ 1000 et seq.
              25 XV.     MONITORING
              26         All records and documents which relate to compliance with this Amended Consent
              27 Decree, including records and documents maintained or generated by or in the possession
              28
                                                                62                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 167 of 205



               1 of the Jail’s contracted medical and mental health provider, shall be kept by the Jail and
               2 made available within a reasonable time upon request by Class Counsel. Defendants will
               3 also produce certain documents identified in Exhibit G to Class Counsel on a quarterly
               4 basis. If, after the effective date of this Amended Consent Decree, either party wishes to
               5 modify the list of documents that are produced on a quarterly basis, the parties shall meet
               6 and confer on the issue.
               7         Class Counsel and their experts shall be entitled to an inspection of the Jail upon
               8 written notice provided at least twenty-four (24) hours prior to said inspection. For the
               9 first two (2) years after the District Court enters this Amended Consent Decree, no more
              10 than three (3) such inspections may be performed in one (1) year without prior District
              11 Court approval. For the period starting two (2) years after the District Court enters this
              12 Amended Consent Decree until the Amended Consent Decree is terminated, no more than
              13 two (2) such inspections may be performed in one (1) year without prior District Court
              14 approval.
              15         Class Counsel shall be allowed to interview any inmate within the Jail about
              16 conditions within the Jail unless that particular inmate states that he or she does not want to
              17 speak to Class Counsel. Visits by the attorneys to speak with inmates shall be handled the
              18 same as all attorney visits. Students enrolled in the King Hall Civil Rights Clinic at the
              19 University of California - Davis School of Law shall be permitted to conduct attorney
              20 visits with inmates without their supervising attorney being physically present at the Jail so
              21 long as the Supervising Attorney for the Clinic sends, in advance and in writing, the names
              22 of any Clinic students to the Jail Captain and Jail Lieutenant.
              23         The members of the Yuba County Grand Jury who serve on the Court and Law
              24 Enforcement Committee shall be provided each year with a copy of the Amended Consent
              25 Decree so that they will know the minimum legal standards for conditions of confinement
              26 in the Jail. The Grand Jury shall be requested to do an analysis of whether the Jail is in
              27 conformity with all provisions of the Amended Consent Decree and include that analysis
              28
                                                                63                          2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 168 of 205



               1 in its yearly report.
               2          The Sheriff shall be responsible for reporting to Class Counsel any material
               3 variances between the procedures and practices in the Jail and the provisions of this
               4 Amended Consent Decree. Such variances must be reported in writing within ten (10)
               5 days of becoming aware of the variance.
               6          At the time of booking, each new arrestee shall be given a copy of a booklet which
               7 accurately summarizes the provisions of this Amended Consent Decree. Spanish
               8 translations of this booklet must be available. If an individual cannot read the booklet,
               9 good faith efforts must be made to read or otherwise inform the inmate of the contents of
              10 the summary.
              11          Copies of this Amended Consent Decree shall be available upon request and in the
              12 library.
              13 XVI. MISCELLANEOUS RELIEF
              14          Should any of the positions mandated by this Amended Consent Decree become
              15 vacant, the Jail shall make good faith efforts to fill the position and shall designate a
              16 person or persons to temporarily fulfill the job duties required by the position.
              17          The parties shall agree on a mechanism for promptly addressing concerns raised by
              18 Class Counsel regarding individual class members and emergencies.
              19          Defendants shall provide notice of the existence of the Amended Consent Decree
              20 and the names and addresses of class counsel (1) on a poster, prominently displayed in
              21 English and Spanish in the booking area in a place where all prisoners and ICE detainees
              22 booked into the Jail can see it, in all housing units, and in the library and (2) in the Jail
              23 Handbook.
              24 XVII. PROCESS FOR APPROVAL OF AMENDED CONSENT DECREE
              25          A.     Consent to Proceed Before Currently-Assigned Magistrate Judge
              26          Pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and Local Rule 305, the parties
              27 stipulate and consent to have this case transferred to the currently assigned magistrate
              28
                                                                  64                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 169 of 205



               1 judge who will preside over this case for all purposes. The magistrate judge shall conduct
               2 all further proceedings in this case, including presiding over any motions related to the
               3 approval and enforcement of this Amended Consent Decree, with direct review by the
               4 Ninth Circuit Court of Appeals, in the event an appeal is filed.
               5         B.     Court Approval
               6         The Amended Consent Decree will be subject to approval by the Assigned
               7 Magistrate Judge (the “Court” or “District Court”).
               8         C.     Preliminary Approval by the District Court
               9         Within forty-five (45) days of signing the fully executed Amended Consent Decree,
              10 Plaintiffs and Defendants will jointly submit a request to the District Court to: (i)
              11 preliminarily approve the Amended Consent Decree, including a preliminary finding that
              12 the Amended Consent Decree satisfies the requirements of 18 U.S.C. § 3626(a)(1)(A); (ii)
              13 direct notice to the Class; (iii) set forth procedures and deadlines for comments and
              14 objections to the Amended Consent Decree; (iv) schedule a fairness hearing; and (v)
              15 schedule a hearing on Plaintiffs’ motion for attorneys’ fees, litigation expenses, and costs
              16 incurred through the date of the signing of this Amended Consent Decree.
              17         D.     Notice to Class of Amended Consent Decree Pursuant to Federal Rule of
                                Civil Procedure 23(e)
              18
              19         The Parties will jointly request approval by the District Court of notice pursuant
              20 Federal Rules of Civil Procedure Rule 23(e). To the extent the District Court determines
              21 that any modifications to the notice are required, the parties will make such modifications
              22 prior to distribution of the notice to the class. Following the District Court’s issuance of a
              23 preliminary approval order, the parties will provide notice of the proposed Amended
              24 Consent Decree, advising members of the Class of the terms of the proposed Amended
              25 Consent Decree and their right to object to the proposed Amended Consent Decree. Within
              26 seven (7) days after the District Court has issued a Preliminary Approval Order the notice
              27 will be posted: (1) on the County’s official website (www.co.yuba.ca.us/); and (2) in all
              28
                                                                 65                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 170 of 205



               1 Jail facilities operated by Defendants, including, but not limited to, in all dayrooms, all
               2 medical clinic spaces, the visiting area, and the intake area.
               3          E.     Inmate Objections
               4          Inmates may object to the proposed Amended Consent Decree by submitting their
               5 objection to the Court in writing no later than a date set by the District Court in this case
               6 after preliminary approval of the Amended Consent Decree.
               7          F.     Fairness Hearing
               8          The Parties will jointly request that the District Court schedule and conduct a
               9 fairness hearing to decide whether to grant approval to the Amended Consent Decree. At
              10 the fairness hearing, the Parties will jointly move for the District Court: (i) to grant final
              11 approval to the Amended Consent Decree, including a finding that the Amended Consent
              12 Decree satisfies the requirements of 18 U.S.C. § 3626(a)(1)(A) in that the Amended
              13 Consent Decree is narrowly drawn, extends no further than necessary to correct the
              14 violation of the Federal right, and is the least intrusive means necessary to correct the
              15 violation of the Federal right of the Plaintiffs; (ii) to retain jurisdiction over the parties to
              16 enforce the terms of the Amended Consent Decree until the date the Amended Consent
              17 Decree terminates; and (iii) to address Plaintiffs’ motion for attorneys’ fees and costs.
              18 XVIII.          ATTORNEYS’ FEES, COSTS, AND EXPENSES
              19          A.     Past Attorneys’ Fees, Expenses, and Costs for Monitoring and Enforcing
                                 Consent Decree and Negotiating Amended Consent Decree
              20
              21          The parties acknowledge that Plaintiffs’ counsel have incurred and will incur
              22 attorneys’ fees, litigation expenses, and costs related to monitoring the Consent Decree,
              23 litigating issues related to enforcement of the Consent Decree, seeking remedial orders,
              24 and negotiating this Amended Consent Decree. As set forth in Section XVII, supra,
              25 Plaintiffs will, contemporaneous with their filing of their motion for preliminary approval
              26 of the Amended Consent Decree, submit a motion for attorneys’ fees and costs seeking to
              27 recover attorneys’ fees and costs related to all work on this matter including monitoring the
              28
                                                                   66                          2:76-CV-00162-JAM-EFB
[3284355.3]                                           AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 171 of 205



               1 Consent Decree, litigating issues related to the Consent Decree (including the Motion to
               2 File a Supplemental Complaint), seeking remedial orders, and negotiating this Amended
               3 Consent Decree (“fees and expenses”). Plaintiffs agree not to seek fees and expenses from
               4 the Court in an amount above $1,100,000, for fees and expenses incurred through June 30,
               5 2018. Defendants agree not to oppose Plaintiffs’ petition for fees and expenses up to that
               6 amount for the period through June 30, 2018. Plaintiffs reserve the right to petition the
               7 Court for additional fees and expenses incurred from July 1, 2018 through final approval
               8 of the Amended Consent Decree (“additional fees and expenses”). Plaintiffs’ counsel agree
               9 the lodestar for the additional fees and expenses will be calculated using $220.50 per hour,
              10 the 2018 rate authorized by the Prison Litigation Reform Act (PLRA). Defendants reserve
              11 the right to oppose any request by Plaintiffs for compensation for fees and expenses
              12 incurred from July 1, 2018 through final approval of the Amended Consent Decree. The
              13 parties acknowledge that Court approval of the fees and expenses is required.
              14         B.     Future Attorneys’ Fees, Expenses and Costs for Monitoring and
                                Enforcing Amended Consent Decree
              15
              16         The parties acknowledge that Plaintiffs’ counsel has a right to request
              17 reimbursement of reasonable attorneys’ fees, expenses and costs incurred for monitoring
              18 Defendants’ compliance with the Amended Consent Decree.
              19         Plaintiffs may petition the Court for an award of no more than $115,000 per year in
              20 attorneys’ fees, expenses and costs arising from monitoring compliance with the Amended
              21 Consent Decree, including, but not limited to, inspections, negotiations, meet and confer
              22 processes, review of documents, and correspondence with class members (“monitoring
              23 work”), until termination of this Amended Consent Decree. The lodestar used for all
              24 monitoring work shall be at the hourly rate then authorized by the PLRA. The monitoring
              25 year will be deemed to begin the day after any Final Approval Order is entered. The
              26 parties acknowledge the need to take all necessary steps to make the monitoring process as
              27 cost efficient as possible. To that end, Defendant shall cooperate in good faith in
              28
                                                                67                         2:76-CV-00162-JAM-EFB
[3284355.3]                                        AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 172 of 205



               1 providing requested information to class counsel, including the quarterly documents
               2 required to be produced as set forth in this Amended Consent Decree, and Plaintiffs shall
               3 use the University of California at Davis School of Law Clinic as may be reasonable
               4 under the circumstances for monitoring.
               5         If in a given year Plaintiffs believe additional reimbursement for monitoring work is
               6 required, the parties shall meet and confer to attempt to resolve the issue. If the issue
               7 cannot be resolved, then Plaintiff’s counsel may file a motion to establish good cause for
               8 the need for additional reimbursement for monitoring work.
               9         The $115,000 annual cap does not apply to litigation in the District Court or future
              10 appeals, if any. If Plaintiffs’ counsel pursues litigation or appeal, a separate motion for
              11 attorneys’ fees, expenses, and costs must be filed. Prior to doing so, the parties are to meet
              12 and confer and attempt to reach an agreement on the attorneys’ fees, expenses, and costs.
              13         The parties agree that Plaintiffs’ counsel shall submit, on a semi-annual basis,
              14 requests for attorneys’ fees, litigations expenses, and costs to Defendants to cover their
              15 reasonable fees and costs spent on monitoring work. Prior to submitting any application or
              16 motion for attorney fees, expenses, and costs, the parties shall meet and confer in order to
              17 attempt to come to an agreement on the amount that is recoverable. As part of the meet
              18 and confer process, Plaintiffs’ counsel shall provide all documentation relating to the
              19 attorneys’ fees, expenses, and costs being claimed.
              20 XIX. RESERVATION OF JURISDICTION AND ENFORCEMENT
              21         The parties consent to the reservation and exercise of jurisdiction by the District
              22 Court over all disputes between and among the parties arising out of this Amended
              23 Consent Decree. Defendants will not assert, after the final approval by the District Court
              24 of the Amended Consent Decree, that the District Court lacks the authority to enforce the
              25 terms of this Amended Consent Decree, or raise any jurisdictional defense to any
              26 enforcement proceedings permitted under the terms of this Amended Consent Decree.
              27         If Class Counsel believes the Defendants are violating any provision of this Consent
              28
                                                                 68                         2:76-CV-00162-JAM-EFB
[3284355.3]                                         AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 173 of 205



               1 Decree, they shall first meet and confer in good faith with Defendants to attempt to remedy
               2 the claimed violation, as set forth below. If the meet and confer efforts fail, Class Counsel
               3 may file a motion with the District Court to seek an order that the Defendants are not in
               4 substantial compliance with the Amended Consent Decree. In the event the District Court
               5 finds that Defendants have not substantially complied with the Amended Consent Decree,
               6 it shall in the first instance require Defendants to submit a plan for approval by the District
               7 Court to remedy the deficiencies identified by the District Court. In the event the District
               8 Court subsequently determines that the Defendants’ plan did not remedy the deficiencies,
               9 the District Court shall retain the power to enforce this Amended Consent Decree through
              10 all remedies provided by law.
              11           The District Court shall retain jurisdiction to enforce the terms of this Amended
              12 Consent Decree through specific performance and all other remedies permitted by law or
              13 equity.
              14           The District Court shall be the sole forum for the enforcement of this Amended
              15 Consent decree. Any order to achieve substantial compliance with the provisions of this
              16 Amended Consent Decree shall be subject to the applicable provisions of the Prison
              17 Litigation Reform Act, 18 U.S.C. § 3626.
              18           As identified above, the parties are required to meet and confer prior to involving
              19 the District Court in any dispute. If Class Counsel believes that Defendants are not
              20 substantially complying with any of the acts required by this Amended Consent Decree
              21 they shall notify Defendants in writing of the facts supporting their belief. Defendants
              22 shall investigate the allegations and respond in writing within 30 days. If Class Counsel
              23 are not satisfied with Defendants’ response, the parties shall conduct negotiations to
              24 resolve the issue(s). If the parties are unable to resolve the issue(s) satisfactorily, either
              25 party may move the District Court for any relief permitted by law or equity. In cases of
              26 particular urgency that are central to the purpose of the Amended Consent Decree, a party
              27 may opt to bring disputes directly to the District Court.
              28
                                                                  69                          2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 174 of 205



               1          This Amended Consent Decree may be enforced only by the parties hereto.
               2 Nothing contained in this Amended Consent Decree is intended or shall be construed to
               3 evidence of an intention to confer any rights or remedies upon any person other than the
               4 parties hereto.
               5 XX.      TERMINATION
               6          The duration of the Amended Consent Decree is four (4) years from the date this
               7 Amended Consent Decree is entered by the District Court. If at the end of the four-year
               8 period Plaintiffs claim Defendants are not in substantial compliance with this Agreement,
               9 they shall bring a motion with the District Court to extend the time limitation on this
              10 Amended Consent Decree. Prior to bring such a motion, the parties shall meet and confer
              11 in good faith an attempt to resolve the issues.
              12          Defendants shall not file a termination motion pursuant to 18 U.S.C.
              13 § 3625(b)(1)(A)(i) for two (2) years from the date this Amended Consent Decree is entered
              14 by the District Court. Any termination motion shall be based on a record of no less than
              15 one year of substantial compliance with all the requirements of this Amended Consent
              16 Decree. Prior to bringing a motion to terminate, the parties shall meet and confer in good
              17 faith to reach a resolution of the issue. As part of that process, if Plaintiffs intend to
              18 contest the motion to terminate, the Plaintiffs shall specifically identify the areas they
              19 claim Defendants are not in substantial compliance, and the evidence they claim supports
              20 that position. Defendants shall provide Class Counsel with notice of their intent to file a
              21 motion to terminate at least 90 days prior to filing such motion. The parties shall meet and
              22 confer regarding a discovery plan and schedule in connection with any motion to terminate
              23 filed by Defendants or motion to extend the term of the Amended Consent Decree filed by
              24 Plaintiffs.
              25 / / /
              26 / / /
              27 / / /
              28
                                                                   70                         2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 175 of 205



                          Noshing in this emended Consent Decrcc shall limik the parties' ri6hts to cl~~illenge

               2 or appe~~l ~~ny tindin~, as to whclhcr l~efend~tnts are not in substantial cc}mplianee with the

               3 Amended Consent Dcerce or conscc~ueni o~•dcrs enlerec! by the District Court,


               5         1'1' IS SO ST11'CJ1,nTED.
               6
                   1~AT~;1); August 12018                  COURrI'NL;Y C, A13RIL
               7                                           Counly Cou~isel for Yuba County
               8
                                                           By:                   ~.
               9                                                 Coui~iney C. A ril       .._          - ~-~-----
              10

              1 1 DA1'Ell: August 1 ~ 2018                PORTER SCOTT
                                                          A Profcs ~' nal Corporation
              12
                                                           By:                                     . __
              13                                                  ar I.. Fessen en

              l~                                           flttorncy5 for Defendants
              1S
              16
                   I)ATE1~;   ~ug«S~ lc,2018               ROSP,N I31EN GAI.VAN & C(tl1NFLI.D l,[,P
                                                           ay:     ~      C~                ~-_...._
                                                                 Ga}~ r sthwait        ed
                                                                               ~~
              18
              19 DATED: August /~, 2U18                    UC DAVIS CIVIL RIGHTS CLINIC
              20

              2l                                            Y~
                                                                 Carter C. White
              22
                                                          Attorneys for Plaintiffs
              23
              24
              25 ///
              26 ///
              27 ///

              28
                                                                 71                          2:76-CV-00162-Jt1M-EFB 'I
~3284355.3J                                         A NiliNDED CONSENT DECREE
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 176 of 205



               1                                     [PROPOSED] ORDER
               2           The Parties are currently bound by a consent decree approved by the Court in May
               3 1979. In July 1976, the Court certified a class consisting of all “all persons incarcerated
               4 within the Yuba County Jail.” The Parties now wish to amend the current Consent Decree.
               5 The Parties have met and conferred extensively to review and discuss claims relating to the
               6 conditions of confinement at the Yuba County Jail and access to its programs, services and
               7 activities under the Americans with Disabilities Act and changes to the existing Consent
               8 Decree. The process has included six days of face-to-face meetings overseen by Judge
               9 Kendall Newman. Based on a review of the entire record, including the matters set forth in
              10 the Stipulated Amended Consent Decree, and considering the procedural and factual
              11 circumstances of this case, the Court finds good cause to enter the following Order:
              12           1.    The Court accepts and adopts the statements, terms, and conditions set forth
              13 in the Parties’ stipulated Amended Consent Decree;
              14           2.    Under the circumstances presented in this matter, the Court finds such relief
              15 is narrowly drawn, extends no further than necessary to correct the violation of the Federal
              16 rights, and is the least intrusive means necessary to correct the violation of the Federal
              17 rights.
              18           3.    This Court has jurisdiction over the subject matter in this litigation and over
              19 all the parties to this action, including all members of Plaintiffs’ class.
              20           4.    This case shall remain open and the Court shall retain jurisdiction to enforce
              21 the terms of the Amended Consent Decree for the terms and under the conditions set forth
              22 in section XX – Termination of the Amended Consent Decree. Once the matter is
              23 terminated under that provision, this case shall be ordered dismissed, with prejudice.
              24           5.    This matter will be transferred and assigned for all purposes to the
              25 undersigned magistrate judge who, as set forth herein, shall make all rulings and decisions
              26 in this case. If the matter is not assigned to Judge Edmund F. Brennan, or he later becomes
              27 unable to handle this case, the matter shall revert back to the assigned District Court judge,
              28
                                                                  72                           2:76-CV-00162-JAM-EFB
[3284355.3]                                          AMENDED CONSENT DECREE
              Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 177 of 205



               1 the Honorable John A. Mendez.
               2         6.    This Order shall apply to Defendants, their agents, employees, and
               3 successors in office.
               4         IT IS SO ORDERED.
               5 DATED: ____________, 2018
               6
               7
                                                          EDMUND F. BRENNAN
               8                                          United States Magistrate Judge
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                              73                        2:76-CV-00162-JAM-EFB
[3284355.3]                                       AMENDED CONSENT DECREE
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 178 of 205




                       Exhibit A
                   Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 179 of 205
                                              EXHIBIT A
                                        Schedule for Exercise Roof

                 MONDAY    TUESDAY     WEDNESDAY         THURSDAY      FRIDAY     SATURDAY    SUNDAY
     0500-0605   Q-1       R-Dorm      H-Tank            I-Tank        T-Tank     S-3 & 4     S-1
     0610-0715   Q-2       Q-4         T-Tank            J-Tank        G-Tank     S-5 & 6     S-2
     0720-0825   Q-3       Q-1         S-1               Q-1           H-Tank     P-Tank      S-3 & 4
     0830-0935   S-1       Q-2         S-2               Q-2           I-Tank     R-Dorm      S-5 & 6
     0940-1045   S-2       Q-3         S-3 & 4           Q-3           J-Tank     Q-4         K-Tank
     1050-1155   S-3 & 4   S-1         S-5 & 6           K-Tank        K-Tank     T-Tank      L-Tank
     1215-1320   S-5 & 6   S-2         Q-4               L-Tank        L-Tank     G-Tank      N-Tank
     1325-1430   G-Tank    S-3 & 4     Q-1               N-Tank        N-Tank     H-Tank      P-Tank
     1435-1540   H-Tank    S-5 & 6     Q-3               P-Tank        Q-1        I-Tank      R-Dorm
     1545-1650   I-Tank    T-Tank      R-Dorm            S-1           Q-2        J-Tank      Q-4
     1710-1815   J-Tank    H-Tank      G-Tank            S-3 & 4       Q-3        Q-1         T-Tank
     1820-1925   K-Tank    G-Tank      P-Tank            S-2           S-1        Q-2         Q-1
     1930-2035   L-Tank    I-Tank      N-Tank            S-5 & 6       S-2        Q-3         Q-2
     2040-2145   N-Tank    J-Tank      L-Tank            R-Dorm        S-3 & 4    S-1         Q-3
     2150-2255   P-Tank    K-Tank      Q-2               Q-4           S-5 & 6    S-2         FLEX




3243171_2.xls
                         Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 180 of 205
                                                      EXHIBIT A
                                                Schedule for Exercise Yard

                 MONDAY         TUESDAY        WEDNESDAY      THURSDAY       FRIDAY         SATURDAY       SUNDAY
0500-0600        A Blk 1 & 2    A Blk 7 & 8    A Blk 9 & 10   F-Evens        E-Evens        D-Evens        FLEX
0605-0705        A Blk 3 & 4    A Blk 9 & 10   A Blk 11&12    F-Odds         E-Odds         D-Odds         Med 1 & 2
0710-0810        A Blk 5 & 6    A Blk 11&12    A Blk 13&14    D-Odds         B-Pod          E-Evens        Med 3 & 4
0815-0915        A Blk 7 & 8    A Blk 13&14    A Blk 1 & 2    B-Pod          Med 5 & 6      E-Odds         Med 5 & 6
0920-1020        A Blk 9 & 10   A Blk 1 & 2    A Blk 3 & 4    C-Pod          Med 1 & 2      F-Evens        E-Evens
1025-1125        A Blk 11&12    A Blk 3 & 4    A Blk 5 & 6    D-Evens        Med 3 & 4      F-Odds         E-Odds
1145-1245        A Blk 13&14    A Blk 5 & 6    A Blk 7 & 8    A Blk 1 & 2    D-Evens        Med 1 & 2      F-Evens
1250-1350        B-Pod          F-Evens        B-Pod          A Blk 3 & 4    D-Odds         Med 3 & 4      F-Odds
1355-1455        C-Pod          F-Odds         E-Evens        A Blk 5 & 6    C-Pod          Med 5 & 6      A Blk 7 & 8
1500-1600        D-Evens        B-Pod          E-Odds         A Blk 7 & 8    A Blk 1 & 2    A Blk 9 & 10   A Blk 9 & 10
1605-1705        D-Odds         C-Pod          Med 1 & 2      A Blk 9 & 10   A Blk 3 & 4    A Blk 11&12    A Blk 11&12
1725-1825        E-Evens        D-Odds         Med 3 & 4      A Blk 11&12    A Blk 5 & 6    A Blk 13&14    A Blk 13&14
1830-1930        E-Odds         D-Evens        Med 5 & 6      A Blk 13&14    A Blk 7 & 8    A Blk 1 & 2    A Blk 1 & 2
1935-2035        Med 1 & 2      Med 3 & 4      F-Evens        Med 5 & 6      A Blk 9 & 10   A Blk 3 & 4    A Blk 3 & 4
2040-2145        Med 3 & 4      Med 5 & 6      F-Odds         Med 1 & 2      A Blk 11&12    A Blk 5 & 6    A Blk 5 & 6
2150-2250        Med 5 & 6      Med 1 & 2      C-Pod          Med 3 & 4      A Blk 13&14    A Blk 7 & 8    FLEX




 3243172_2.xls
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 181 of 205




                        Exhibit B
YUBA COUNTY JAIL EXERCISE LOG                                     Date: _________________
   Case 2:76-cv-00162-JAM-EFB Document 240-1       Filed 10/01/18 Page 182 of 205
                                           Start           End
  Area   # Accept   # Decline   Location
                                           Time            Time
  A-1
  A-2
  A-3
  A-4
  A-5
  A-6
  A-7
  A-8
  A-9
 A-10
 A-11
 A-12
 A-13
 A-14
 A-15
 A-16
 A-17
 A-18
 A-19
 A-20
   B
   C
 D-EV
 D-OD
 E-EV
 E-OD
 F-EV
 F-OD
   G
   H
   I
   J
   K
   L
  M-1
  M-2
  M-3
  M-4
  M-5
  M-6
   N
   P
  Q-1
  Q-2
  Q-3
  Q-4
  Q-5
   R
  S-1
  S-2
  S-3
  S-4
  S-5
  S-6
   T
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 183 of 205




                       Exhibit C
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 184 of 205




                                    Minimum Staffing Pattern




                                            Day Shift
     HSA/RN                         8.0   8.0   8.0   8.0   8.0         40.0   1.00   Adult
     Weekend RN sick call     8.0                                 8.0   16.0   0.40   Adult
     RN                             8.0         8.0         8.0         24.0   0.60   Adult
     LVN                      8.0   8.0 8.0     8.0   8.0   8.0   8.0   56.0   1.40   Adult
     Clerk                    8.0   8.0 8.0     8.0   8.0   8.0   8.0   56.0   1.40   Adult
                                      Evening/Night Shift
     RN                       8.0   8.0   8.0   8.0   8.0   8.0 8.0     56.0   1.40   Adult
     LVN                      8.0   8.0   8.0   8.0   8.0   8.0 8.0     56.0   1.40   Adult
                                           Night Shift
     RN                       8.0   8.0 8.0     8.0   8.0   8.0   8.0   56.0   1.40   Adult
     LVN                      8.0   8.0 8.0     8.0   8.0   8.0   8.0   56.0   1.40   Adult
                            Medical and Mental Health Providers
     Medical Director               3.0         3.0         3.0          9.0   0.23   Adult
     PA/FNP                         8.0   8.0   8.0   8.0   8.0         40.0   1.00   Adult
     On-site Psychiatrist           8.0                                  8.0   0.20   Adult
     Tele sych                            8.0   8.0                     16.0   0.40   Adult
     MFT/LCSW                       8.0   8.0   8.0   8.0   8.0         40.0   1.00   Adult
     MFT/LCSW                 8.0               8.0   8.0   8.0   8.0   40.0   1.00   Adult
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 185 of 205




                       Exhibit D
                 Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 186 of 205
                                                             Medical	Intake	Triage/Receiving	Screening	
                                                             Translation	Required?			Yes				No									Language?
Date:																														Time:                                  Name:		
ALLERGIES:                                                                        BOOKING	#:																																								DOB:
Arrest	Date:                                                                      Sex:			M												F
Previous	Incarceration:			Yes					No                                              When?																								Where?
Health	Insurance?			Yes					No                                                    Work	Related	Injuries?				Yes				No
                               BP              PULSE              RESP:                TEMP:                   SPO2:                HEIGHT                WEIGHT        Blood	Sugar
  VITALS
                                                                                                                               ACTUAL	/	STATED        ACTUAL	/	STATED   If	Indicated

                                    (NOTE:	INCLUDE	CURRENT	SYMPTOMS;	ANY	E.D.	VISIT,	ACUTE	INFECTION,	OR	TRAUMA	IN	PAST	WEEK)
CURRENT	MEDICAL	
 COMPLAINTS	&	
  CONDITIONS




                                    CURRENT	MEDICATIONS:		YES			NO			(IF	YES,	VERIFY	AND	REFER	TO	PROVIDER)		INCLUDE	PSYCHOTROPICS
                                        MEDICATION	NAME                                DOSAGE              FREQUENCY                LAST	USE              PHARMACY      CURRENT	RX
     	MEDICATIONS




                           MEDICATIONS	VERIFIED:              		YES										NO 		EXPLAIN:
                              MAR	TRANSCRIBED:                		YES										NO
                              CURRENT	MD	CARE?
                           MEDICATION	ALLERGIES?
                              OTHER	ALLERGIES?
                                                    PAST/PRESENT	MEDICAL	PROBLEMS	(I.E.	HEART	PROBLEMS/SEIZURES,	ETC.)



                        HOSPITALIZATIONS:		YES			NO
                        RECENT	TRAUMA	WITH	LOC	W/I	PAST	24-48	HOURS:			YES			NO
                        PAST/PRESENT	POSITIVE	TB	TEST?			YES				NO												IF	YES,	WHEN?																																					TX/CXR?
     	MEDICAL	HISTORY




                        PAST	INFECTIOUS	DISEASE?			YES			NO                                             PPD	Placed:						Yes						No
                        INTERNATIONAL	TRAVEL?			YES			NO                          WHERE?																																																										WHEN?
                                                             🀆		CHRONIC	COUGH                           🀆		LOSS	OF	APPETITE                           🀆		FATIGUE
                             CHRONIC	SYMPTOMS											🀆		WEIGHT	LOSS                                  🀆		NIGHT	SWEATS                               🀆		FEVER
                           (CHECK	ALL	THAT	APPLY)      🀆		COUGHING	BLOOD                                🀆		CHILLS                                     🀆		WEAKNESS
                                                             🀆		CHEST	PAIN                              🀆		OTHER
                                                          🀆		INFECTIOUS	DISEASES                        🀆		STD                                        🀆		HIGH	BLOOD	PRESSURE
                              CHRONIC	DISEASES											
                                                          🀆		HEPATITIS                                  🀆		HIV/AIDS                                   🀆		ASTHMA
                           (CHECK	ALL	THAT	APPLY)
                                                          🀆		HEART	DISEASE                              🀆		SEIZURES                                   🀆		OTHER
                        🀆		DIABETES							🀆	IDDM				🀆	NIDDM											DATE	&	TIME	LAST	MEAL:						

                        COMMENTS:



Revision	Date:	5/12/2017
                               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 187 of 205
                                          DOES	THE	PATIENT	APPEAR	TO	BE	UNDER	THE	INFLUENCE?										YES							NO
                                          HISTORY	OF	DRUG	USE?						YES							NO            LIST:

    SUBSTANCE	USE/ABUSE                   ROUTE:		PO			IV			OTHER:                          AMOUNT:                           FREQ:           LAST	USE:
                                          HX	OF	W/D?					YES						NO       DESCRIBE:
                                          HISTORY	OF	ALCOHOL	USE?						YES							NO         TYPE
                                          AMOUNT:                                           FREQUENCY:                        LAST	USE:
                                          HX	OF	W/D?					YES						NO       DESCRIBE:

                                          HAVE	YOU	INGESTED	OR	PLACED	ANY	MEDICATIONS/DRUGS	INTO	A	BODY	CAVITY?				YES						NO

                                          CURRENTLY	WITHDRAWING?           YES							NO		   DESCRIBE:

                                                                            🀆		SHAKES                       🀆		HALLUCINATIONS                 🀆		DIAPHORETIC
                                                 SYMPTOMS																														
                                                                            🀆	LETHARGIC                     🀆		HYPERACTIVE                    🀆		NAUSEA
                                            (CHECK	ALL	THAT	APPLY)
                                                                            🀆		VOMITING                     🀆		DIARRHEA                       🀆		FLUSHED	FACE
                                          IF	PATIENT	WITHDRAWING	OR	POTENTIAL	FOR	WITHDRAWAL,	FOLLOW	APPROPRIATE	WITHDRAWAL	PROTOCOL
                                          USE	OF	TOBACCO	PRODUCTS:		YES			NO									🀆		CIGARETTES									🀆		CHEW											🀆		OTHER
                                          MENTAL	HEALTH	HOSPITALIZATIONS?				YES			NO       #	OF	TIMES:                       MOST	RECENT:
                                          WHERE:                                            REASON:
                                          PAST/PRESENT	DX?
    MENTAL	HEALTH	HISTORY




                                          OUTPATIENT	TX	OR	MEDS?								YES														NO WHERE?
                                          LAST	VISIT?	
                                          COMMENTS:
                                          SUBSTANCE	ABUSE	TX?					YES												NO         WHERE?
                                          COMMENTS:
                                          HX	OF	ABUSE/VICTIMIZATION?						YES					NO        AGE?
                                                          🀆	PHYSICAL                        🀆	PSYCH/EMOTIONAL                 🀆	SEXUAL
                                              TYPE?
                                                          🀆	FINANCIAL                       🀆	OTHER
                                          HX	OF	VIOLENT	BEHAVIOR?												YES					NO     DESCRIBE:
                                          DOES	THE	PATIENT	BEHAVIOR	SUGGEST	A	DANGER	TO	SELF	OR	OTHERS?					YES					NO
                                          *	BOOKING	OFFICER	REPORTS	INMATE	IS	SUICIDAL:			YES					NO *	FAMILY/FRIENDS	REPORT	SUICIDE	CONCERNS:				YES						NO
                                          **	SUICIDE	WATCH	ON	PRIOR	INCARCERATIONS:								YES					NO DESCRIBE:
    SUICIDE	RISK	ASSESSMENT	&	SCREENING




                                          **	PRIOR	IDEATION	OR	ATTEMPTS?				YES					NO NUMBER	OF	TIMES:                       WHEN	(DATES):
                                          MOST	RECENT	ATTEMPT?                              HOW	(WHAT	METHOD)?
                                          *	SUICIDAL	NOW?					YES					NO WHAT	IS	THE	PATIENT	REPORTING?
                                          *	CURRENT	PLAN?					YES				NO DESCRIBE:
                                          HOMICIDAL	NOW?	YES				NO         DESCRIBE:
                                          SOCIAL	SUPPORT	SYSTEM?					YES									NO                         HISTORY	OF	FAMILY/FRIENDS	SUICIDE?								YES											NO
                                          DESCRIBE?                                                         DESCRIBE?
                                          RECENT	REJECTION/LOSS	(6	MONTHS)							YES										NO            WORRIED	ABOUT	A	MAJOR	PROBLEM?									YES											NO
                                          DESCRIBE?                                                         DESCRIBE?
                                          **	FEELINGS	OF	HOPELESSNESS/HELPLESSNESS:						YES								NO **	FEELINGS	OF	GUILT/WORTHLESSNESS/SHAME						YES							NO
                                          DESCRIBE?                                                         DESCRIBE?
                                          **	SIGNS	OF	DEPRESSION						YES										NO                       ANXIETY?							YES								NO      EMOTIONAL	FLATNESS	YES		NO
                                          **	INCOHERENT	OR	STRANGE	MANNER?			YES				NO						DESCRIBE:
                                          *	=	High	Risk	for	Potential	Suicide					**	Requires	further	investigation	by	Mental	Health

Revision	Date:	5/12/2017
PATIENT	NAME:																																																																																			BOOKING	#:
                                  Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 188 of 205
                                                                    SIGNS	OF	TRAUMA/DESCRIPTION	OF	INJURIES/OBJECTIVE	OBSERVATIONS
                                             1.		BRUISES:

                                             2.		CONTUSION/REDNESS:

                                             3.		LACERATIONS:

                                             4.		INCISIONS:

                                             5.		SORENESS:
       PHYSICAL	AND	MENTAL	HEALTH	FINDINGS




                                             6.		SWELLING:

                                             7.		OTHER:		

                                             8.		PAIN?			YES					NO														PAIN	SCALE	:																/10

                                             9.	LOC:	A/O	x											Pupils:			🀆	Equal				Size:		Lt:										Rt:																		🀆		Reactive

                                             DESCRIBE:



                                             NON-VERBAL	OBSERVATIONS:

                                             APPEARANCE                MOOD                 AFFECT               SPEECH               HA           DELUSIONS        ACTIVITY             OTHER
                                             🀆		NORMAL           🀆		DEPRESSED          🀆		NORMAL            🀆		NORMAL         🀆		VISUAL          🀆		PARONOIA     🀆		APPROPRIATE

                                             🀆		DIRTY            🀆		HAPPY              🀆		CONSTRICTED       🀆		SLURRED        🀆		AUDIO           🀆	GRANDEUR      🀆		INAPPROPRIATE

                                             🀆	DISHEVELED        🀆	ANGRY               🀆	BLUNTED            🀆	RAPID           🀆	TACTILE          🀆	PERSECUTORY   🀆	OTHER

                                             🀆		UNUSUAL          🀆		LABILE             🀆		FLAT              🀆	PRESSURED




                                             DENTAL	PROBLEMS:					YES							NO                              DESCRIBE:
       DENTAL




                                             PAIN?				YES								NO																																									/10	PAIN	SCALE    🀆		CARIES                          🀆		DENTURES

                                             COMMENTS:

                                             SPECIAL	DIET	REQUIRED?					YES										NO                     TYPE?

                                             PREGNANT:					YES									NO              HCG:										NEG											POS        GRAVIDA:                           PARA:
   PREGNANCY	ASSESSMENT	




                                             LMP:                                      FETAL	MOVEMENT:		YES				NO BLURRED	VISION:			YES					NO                   ELEVATED	BP:				YES								NO
                                             HEADACHE:						YES								NO              WEIGHT	LOSS:												YES			NO EPIGASTRIC	PAIN:			YES					NO            EDEMA:																YES								NO
       (FEMALES	ONLY)




                                             NAUSEA/VOMITING:			YES				NO VAGINAL	DISCHARGE:	YES			NO DESCRIBE:
                                             PRENATAL	CARE:					YES						NO PHYSICIAN/CLINIC:                                                    LAST	EXAM:                         EDC:
                                             SUBSTANCE	ABUSE:		YES			NO: COMPLETE	SUBSTANCE	ABUSE	SECTION	OF	THIS	FORM                                           METHADONE:				YES						NO
                                             COMMENTS:


                                             PREGNANCY	PROTOCOL	INITIATED:				YES							NO
                                             ASSISTIVE	DEVICE:								YES								NO                         🀆		CRUTCHES       🀆	CANE             🀆		WHEELCHAIR   🀆		WALKER          🀆		HEARING	AID
       ADA




                                             CHECK	ALL	THAT	APPLY:                                          🀆		GLASSES        🀆		CONTACTS        🀆		BRACES       🀆	PROSTHESIS       🀆	OTHER

                                             DESCRIBE:

Revision	Date:	5/12/2017
                        Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 189 of 205
                                 HISTORY	OF	SEXUAL	VICTIMIZATION?										YES*								NO       HISTORY	OF	SEXUAL	ABUSIVENESS?										YES*								NO


    PREA
                                 *Complete	Sexual	Abuse/Abusiveness	Assessment	Form
    DD                           INDIVIDUAL	SLOW	IN	ANSWERING	QUESTIONS?						YES*						NO HAVING	TROUBLE	ANSWERING	QUESTIONS?			YES*						NO

                                 STATES	HE/SHE	IS	A	SLOW	LEARNER?														YES*								NO   *	Assess	further	for	possible	Developmental	Disability
    ADDITIONAL	COMMENTS




STAFF	SIGNATURE	AND	TITLE	(DATA	COLLECTION)                                                                     DATE	AND	TIME


                                 🀆	REFUSE	PATIENT	AND	REFER	TO	ED	FOR	EVALUATION                🀆	MENTAL	HEALTH	(EMERGENT/CRISIS)
    DISPOSITION	BY	RN	OR	ABOVE




                                 🀆	MEDICAL	PROVIDER	REFERRAL	(EMERGENT/URGENT)                  🀆	NEXT	MENTAL	HEALTH	CLINIC
                                 🀆	NEXT	PROVIDER	SICK	CALL                                      🀆	ROUTINE	PSYCHIATRIC	EVALUATION
                                 🀆	ROUTINE	CHRONIC	CARE	(WITHIN	5-7	DAYS)                       🀆	ROUTINE	MHP	EVALUATION
                                 🀆	BEGIN	W/D	PROTOCOL	(ETOH,	OPIATE,	BENZO,	ETC.)               🀆	REFER	TO	CUSTODY/SECURITY	FOR	PREA	CONCERNS
                                 🀆	ROI	SIGNED/FAXED                                             🀆	REFER	TO	CUSTODY/SECURITY	FOR	ADA	NEEDS
                                 🀆	REFER	TO	DENTAL                                              🀆	PATIENT	INSTRUCTED	ON	HOW	TO	ACCESS	HEALTHCARE
                                 🀆	OTHER
                                 🀆	GENERAL	POPULATION                                           🀆	SUICIDE	WATCH
                                 🀆	SOBERING	CELL                                                🀆	MEDICAL	HOUSING
                                 🀆	OTHER
DISPOSITION	MADE	BY:




STAFF	SIGNATURE	AND	TITLE	(MUST	BE	RN	OR	ABOVE)                                                                 DATE	AND	TIME
🀆	Telephone/Verbal	Order


I,	THE	UNDERSIGNED,	AFFIRM	THAT	THE	ABOVE	INFORMATION	IS	CORRECT	TO	THE	BEST	OF	MY	KNOWLEDGE.		IN	ADDITION,	I	HAVE	BEEN
PROVIDED	INFORMATION	VERBALLY,	AND	IN	WRITING	ON	HOW	TO	ACCESS	MEDICAL,	DENTAL,	AND	MENTAL	HEALTH	SERVICES	AT	THE
FACILITY.




PATIENT	SIGNATURE                                                                                               DATE	AND	TIME
🀆	CHECK	HERE	IF	PATIENT	UNABLE	TO	SIGN




Revision	Date:	5/12/2017
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 190 of 205




                        Exhibit E
        Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 191 of 205

                              Yuba County Jail ADA Accessibility Remediation

                                                     PHASE 1

 ITEM                               LOCATION                     COST          COMPLETION DATE

    1        Jail Visiting Entrance – 3 doors exceed maximum                        2017
             pressure to open

    3        North Main Entrance tactile sign is missing                            2017

    6        Jail Visiting Entrance – handrail not compliant                        2017

   20        Basement Lobby Tactile sign missing                                    2017

   24        Basement Lobby – Tactile unisex sign on                                2017
             restroom

26-31,       Visiting Restrooms – both restrooms being made                         2017
33-34        unisex, women’s restroom to be made
             accessible – these are men’s room items that
             will not be done

   35        Basement Lobby – Tactile unisex sign on                                2017
             restroom

   37        Basement Lobby Restroom – Paper towel                                  2017
             dispenser too high

   38        Basement Lobby Restroom - Water and drain                              2017
             pipe under lavatory are not adequately
             insulated

   39        Basement Lobby Restroom –Lavatory bowl too                             2017
             low – R&R lav

   40        Basement Lobby – seat cover dispenser                                  2017
             mounted too high

   42        Basement lobby restroom – relocate grab bar                            2017

   44        Basement lobby restroom – relocate grab bar                            2017

   45        Basement lobby restroom – relocate grab bar                            2017




[3242900.2] {01735540.DOCX}                                1
         Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 192 of 205


   46        Inmate Intake Bay – add another handrail, right                                  2017
             side of ramp

   60        Women’s R Pod – Non-compliant clearance at                                       2017
             desk

   63        Women’s R Pod – Phone not compliant                                              2017

   64        A, D, E, F New Jail 2% of phones need volume        Changes by County’s          2017
             control                                             telephone contractor.

   71        A, D, E, F New Jail - Phone not compliant                                        2017

   74        New Jail Visitation Area – 2% of phones require     Changes by County’s          2017
             volume controls                                     telephone contractor.

   76        Medical Cells - Phone not compliant                                              2017

   88        Pod B & C New Jail – mirrors mounted too high                                    2017

   89        Basement Visitation Area – 1 visiting cubicle not                                2017
             compliant

   90        New Jail Visiting – voice communication devices                                  2017

   91        New Jail Visiting – voice communication devices                                  2017



                                                     PHASE 2

 ITEM                            LOCATION                            COMMENTS            COMPLETION DATE

    2         Jail Visiting Entrance – landing at entrance not   $7,054.00                    2018
              compliant

    53        New Jail Intake Area – maneuvering space in        $2,900.00                    2018
              front of toilet wrong




[3242900.2] {01735540.DOCX}                                 2
         Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 193 of 205

    57        Intake Area Restroom – toilet & bathing facility   Shower will not be             2018
              not compliant.                                     made accessible;
                                                                 inmates in
                                                                 wheelchairs will be
                                                                 provided showers in
                                                                 other, accessible
                                                                 locations if necessary.
                                                                 Toilet has been
                                                                 determined to be
                                                                 accessible. No further
                                                                 remediation required.

  New         Converting a cell in N Pod to an accessible cell   Rough estimate, of             2018
              and converting the shower in N Pod to an           $55,000 - $65,000 or
              accessible shower.                                 more.



                                                     PHASE 3

 ITEM                            LOCATION                             COMMENTS             COMPLETION DATE

    77        New Jail Medical Cells – shower stall not          $1,346.00                    2018-2019
              compliant

    78        New Jail Medical Cells – rear grab bar missing     $458.00                      2018-2019

    79        Medical Cells – toilet not compliant               $1,527.00                    2018-2019

    80        New Jail Medical Cells – sink not compliant        $2,704.00                    2018-2019

    81        New Jail Medical Cells – shower stall not          $1,346.00                    2018-2019
              compliant

    59        Cells Q1/Q2 Old Jail – cells not compliant         $3,044.00 per cell            2018-19
                                                                 (2 cells) – one by end
                                                                 of 2018

    62        Women’s Pod R, Old Jail – toilet & bathing         $30,543.00                   2018-2019
              facility not complaint



                                                     PHASE 4



[3242900.2] {01735540.DOCX}                                 3
        Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 194 of 205


 ITEM                         LOCATION                       COMMENTS            COMPLETION DATE

   47         Inmate Intake Bay – change of        Escort disabled inmates.            N/A
              direction landing not compliant      Vanir estimate: $67,066

   55         New Jail Intake Area – floor drain   Fill gap.                           N/A
              too steep                            Vanir estimate: $2,078

   83         Pods B & C, New Jail – showers not   Accessible shower will be         By 2021
              compliant                            made in Pod B.
                                                   Vanir estimate: please see
                                                   estimate for details. Up to
                                                   $31,279.

   86         Pods B & C, New Jail – toilet        Accessible toilet will be         By 2021
              compartment not compliant            made in Pod B
                                                   Vanir estimate: $16,091 (2
                                                   pods)


End




[3242900.2] {01735540.DOCX}                              4
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 195 of 205




                        Exhibit F
                                  /
                                 I                              (
               Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 196 of 205
    ,__,_,..CMGC
    Correctional Medical Group
                                                                INITIAL HEALTH ASSESSMENT - NCCHC
    COMPANIES
                                                                                          History and Physical Examination


Date:                              Time:                                         Name :
ALLERGIES:                                                                       Date of Birth:
Booking Date:                                                                    Sex:       M               F
Intake Screening Reviewed?               Yes       No      Interpreter Used?              Yes     No         Language & Interpreter:

                              BP                 Pulse             Resp               Temp                SP02               Height                Weight           Blood Sugar

     VITALS
                                                                                                                        Actual/Stated              Actual            If indicated
i                                                              CURRENT MEDICATIONS INCLUDING PSYCHOTROPICS

                                         MEDICATION NAME                                        DOSE            FREQUENCY              LAST USE                  REASON
       V)
       z
       0
       j::
       <C
       u
       C
       LLI
       ~
                   MEDICATION ALLERGIES?

                   OTHER ALLERGIES?

                                                                                 HISTORY
                              Has any blood relation (parent, brother, sister, other) or husband or wife had (write in relationship next to item)

                       RELATION            AGE     STATE OF HEALTH      IF DEAD, CAUSE?    AGE AT DEATH         YES       NO            (CHECK EACH ITEM)                RELATION(S)

                   Father
       >-
       a:
                                                                                                                                    had Tuberculosis

       0           Mother
                                                                                                                                    had Heart Disease
       I-
       V)
                   Spouse
       :c                                                                                                                           had Diabetes


       -:'.j
       ~
                   Brothers &
                   Sisters
                                                                                                                                    had Cancer

                                                                                                                                    had Asthma
       <C
       u..
                                                                                                                                    had Syphilis
                   Children                                                                                                         had Seizures

                                                                                                                                    had Mental Illness
                   HAVE YOU EVER HAD OR HAVE YOU NOW (CHECK ALL THAT APPLY)
                   No Significant Medical Hx              Thyroid Problems                       Cyst                                       Nerve Pain

                   Diptheria                              Tuberculosis                           Cancer                                     Alcohol Treatment

                   Whooping Cough                         Asthma                                 Rupture                                    Drug Abuse Treatment

       >
       a:          Mumps                                  Shortness of Breath                    Appendicitis                               Paralysis (inc. Infantile)

       0           Scarlet Fever                          Pain or Pressure in Chest              Hemorrhoids/Rectal Disease                 Gastrointestional Disorder
       I-
       V)
                   Rheumatic Fever                        Chronic Cough                          Kidney Stones                              Depression
       :c
       ..J         Head Injury                            Fast or pounding heart                 Blood in Urine                             Suicide Attempt
       <C
       u          Swollen or Painful Joints               Jaundice/Hepatitis                     Frequent/Painful Urination                 Menstrual Disorder

       C           Breast Pain or Lump                    Gall Bladder Trouble                   Bone Deformity                             Bed Wetting
       LLI
       ~           Freq or Severe Headache                Gall Stones                            Joint or other Deformity                   Skin Ra sh

                   Eye Trouble                            High Blood Pressure                    Diabetes                                   Poor Vision

                  Ear Trouble                             Low Blood Pressure                     Venereal Disease                           Hearing Problem

                  Sinusitis                               Tumor                                  Seizures                                   Head Lice

                  Hay Fever                               Growth                                 Loss of arm, leg, finger or to e           Measles/Chicken Pox



RP\/kPrl n1 /(H /7017
         -1/'l
          z
          0
                 Case 2:76-cv-00162-JAM-EFB
                       HOSPITALIZATIONS/OP
                     Ill
                     z      IF YES, DESCRIBE:
                                                   Document
                                           DNS IN PAST           240-1
                                                       90 DAYS? YES NO Filed 10/01/18 Page 197 of 205

         ~           0      WHEN?                                 WHERE?
         N
         ::;         ~
                     a::   Other significant conditions/operations?
         ~           w
                     0.
         C: 0
         Ill
         0
         ::c
                                 TOBACCO USE                                       ALCOHOL USE                                                 SUBSTANCE/DRUG ABUSE
              >
              er::         Do you smoke?                    Do you drink alcohol?                o Yes       D   No
              0                                                                                                              Do you use drugs?            • Yes         D   No
              I-
                           Current?            D            Type?
              !!!                                                                                                            Injectable Drugs use? o Yes                D   No
              ::c                                           Last use?
              w            Former?             D                                                                             Last Use?
              V)
                                                                                                                                                  How      How                               Hx of
              =>
              cc           Never?              D            How much?                                                             Drug
                                                                                                                                                  Often    Much
                                                                                                                                                                      Last Use     Route
                                                                                                                                                                                             WO
              <t:          Amt               /packs/day How Often?
              w                                                                                                              Heroin
              u
              z            How Long?                        Prior Treatment Program? o Yes                       o No        Narcotics
              <t:                                           Ever had alcohol withdrawals, tremors,
             I-
              V)                                                                                                             Benzodiazepin
              cc                                            seizures, or DTs associated with stopping
              =>
              V)                                            alcohol?        o Yes       D   No                               Cocaine/Meth
                                                            If Yes, when?                                                    Other
                           NON-VERBAL OBSERVATIONS:
                           APPEARANCE                   MOOD                AFFECT                SPEECH         HALLUCINATE             DELUSIONS             ACTIVITY              OTHER
                           LI   NORMAL          I I DEPRESSED LI            NORMAL          i:-J NORMAL          [I VISUAL            I.J   PARANOIA      LI   APPROPRIATE
             >-
             er::          II   DIRTY           IJ     HAPPY           rI coNsrR1crrn       [I SLURRED           LI   AUDIO           !'I GRANDEUR I]          INAPPROPRIATE

             0
            I-
             V)
                           I] DISHEVELED I.I ANGRY                     rl BLUNTED           LI   RAPID           I_ITACTILE           r-i   PERSECUTORY   rl   OTHER

           ::c             1J   UNUSUAL         I .I   LABILE          LI   FLAT            [I   PRESSURED
           ::c             Do you have a history of a mental health disorder? • Yes • No                         Have you been diagnosed with schizophrenia?                     • Yes     • No
            !:::i
            <t:            Have you been diagnosed as bipolar?               o Yes    • No                       Have you been diagnosed with major depression                   • Yes     • No
            w
           ::c             Feeling hopeless/helpless? • Yes • No               IDo you have thoughts about suicide? • Yes • No                  Family/Friends hx of suicide? • Yes • No
           ...J
           <t:
I          I-              Recent significant loss? • Yes • No History of suicide attempt? • Yes • No When?                                     Thinking of suicide now? • Yes              o No
           zw
                           History of Psychiatric Hospitalization? • Yes              • No                       History of Outpatient Therapy?            • Yes      • No
           ~
                           Details :                                                                             Details :

                           o Developmental Disability                  o History of Violence                     o History of Victimization               o History of Sexual Abuse

                           Comments:

           ...J
                           DENTAL PROBLEMS:                YES        NO       IDESCRIBE:
           <t:
           I-
           zw              PAIN?       YES         NO                                /10 PAIN SCALE
           C
                           SPECIAL DIET REQUIRED?                YES          NO                                 TYPE?

           >-              PREGNANT:               YES           NO                         HCG :        NEG             POS          Gravida :                      Para :
           ....J
           z               LMP:                                                             Last Pap Smear?
           0
           1/'l
           w               Last Mammogram?                                                  Last Breast Exam?
           ....J
           <(
           ~               Method of Birth Control?
           w
           LL
                           Vaginal discharge?


           <t
                           ASSISTIVE DEVICE :             YES         NO                    DCRUTCHES            • CANE               OW/C                0    WALKER     0 HEARING
           C                             CHECK ALL THAT APPLY:                              QGLASSES             0    CONTACTS        DBRACES             0    PROSTHESIS D OTHER
           <t:
                           DESCRIBE:




    RP\/i «>rl n1 /(H, /?n1 7
                                                                                                                            (

    ,____,CMGC
           Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 198 of 205
    Correctional Medical Group
                                                                  INITIAL HEALTH ASSESSMENT - Physical Examination
    C   OMPA                  N        IES                 Patient Name:                                                                               Booking#:

                                                                         GENERAL OBSERVATIONS
 Acute Distress?              •    Yes           •   No           Dehydrated?              •       Yes      •   No              Mobility Restrictions?               •   Yes   •   No

 Describe:                                                        Describe:                                                     Describe:

                                                                         PHYSICAL EXAMINATION
 Visual Acuity (Snellen)                                                                       Head/Eye                                                  Describe:

 Completed?               •       Yes        •       No                                        •   Unremarkable                 •   PERRLA

Without Correction:                   R:                   L:              Both:               •   Contusions                   •   Pale Conjunctiva

With Correction :                     R:                   L:              Both:               •   Lacerations                  • Sciera lcteric
Oral Cavity                                               Describe:                            Hearing                                                   Describe:

•   Unremarkable                   •    Lesions                                                •   Appears Adequate

•   Dry Membranes                  •    Pharyngitis                                            •   Hearing Diminished

•   Thrush                         •   Tonsillitis                                             •   Deaf

•   Abscess                        •   Other                                                •      Other

Neck                                                      Describe:                         Chest                                                       Describe:

•   Unremarkable                   •   Other                                                •      Major Surgical Scar

• Appears Asymmetrical                                                                         Lungs Clear           •   Yes          •   No

•   Obvious Masses                                                                                 • Wheezes     I• Rales            • Rhonchi
Breasts                                                   Describe:                            Heart                                                   Describe:

•   N/A                           •    Deferred                                             Rate:         • Normal       • Brady          • Tachy
•   Performed                     •    Other                                                Rhythm:         • Regular          • Irregular
                                                                                            Possible Murmur:             • Yes            • No
Abdomen                                                   Describe:                         Extremities                                                Describe:

•   Unremarkable/Soft             • Liver Enlarged                                          •      Unremarkable                 •   Cyanosis

•   Tender                        •    Other                                                •      Grip Strength Equal          •   Other

•   Possible Mass                                                                           •      Edema

Skin                                                      Describe:                         Please note: If patient's age, sexual history, medical history (past or
•   Unremarkable                  • Surgical Scars                                          present) indicate the need for a pelvic, rectal, genitalia, or prostrate
•   Rash                          • Tattoos                                                 exam, schedule patient for provider evaluation.
•   Skin Abscess                  • Tracks
•   Abrasion                      •    Other

                                                                           HEALTH EDUCATION
•   Oral Hygiene                             •       Nutrition                     •   Sexually Transmitted Diseases                       •     Substance Abuse

•   Exercise                                 •       Tobacco Cessation             •   HIV Testing                                         •     Other

                                                                 RECOMMENDATIONS/REFERRALS
Clinic Referrals:                                                                           Work Restrictions:

Other:




Signature and Title of Nurse                                                                                                    Date and Time




Signature of Reviewing Provider                                                                                                 Date and Time
Rcuiccn n1 /n":l. /Jn17
Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 199 of 205




                       Exhibit G
    Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 200 of 205


                                      Quarterly Document Production

             Current Special Attention Inmate Log

             A point in time snapshot list of inmates with disabilities generated on the first day
              of each month within the quarter

             All Incident Reports, with PREA Reports marked “Confidential and Subject to the
              Protective Order”

             End-of-Shift Reports

             Check Sheets prepared by the County and CFMG for following cells:
              Safety/Isolation Cells; Sobering Cells; Holding Cells; Step Down Cells

             Exercise Yard Logs

             Sick Call Logs for the 2d, 5th, 13th, 14th, 18th, 24th, 26th, and 30th of each month

             Quarterly Analysis for QA Meetings

             CFMG Staffing Reports created for the county, if any

             Random Selection of Monthly Intake Health Screenings consisting of 10% of all
              forms completed each quarter, unless Plaintiffs make a showing that an additional
              number shall be produced for a certain month.

             All non-confidential or non-attorney-client Death in Custody Reports and
              Morbidity & Mortality Reports and meeting minutes

             All non-confidential or non-attorney-client privileged Quality Assurance and/or
              Quality Improvement documents, if provided to the county, that are related to the
              provision of health care in the Jail. These may include CFMG morbidity and
              mortality reports.

             Monthly Statistical Report prepared by CFMG for Defendants, including health
              care activities occurring both inside and out of the facility and summarizing
              services by type and place performed, work hours by classification, and the status
              of any third-party cost recoveries, if provided to the county, in accordance with
              Paragraph 17 of Exhibit A to CFMG’s Agreement with Defendants

             Complete set of all Policies updated within the last quarter for: Yuba County Jail
              Manual; Yuba County Jail Handbook; and Yuba County Jail Medical Policies,
              Procedures, and Protocols



[3243292.3]                                         1
    Case 2:76-cv-00162-JAM-EFB Document 240-1 Filed 10/01/18 Page 201 of 205


             Hallway Logs which show out-of-cell time for inmates in the following areas: A-
              Pod; S-Tank; M-Cells; Q-1; Q-2; Q-3; Safety Cells; Holding Cells

             Logs of all prisoners found incompetent to stand trial showing how long they have
              been at the Jail

             Teletypewriter (TTY), SLI and Foreign Language Logs

             A monthly point in time snapshot list of inmates placed in Administrative
              Segregation during the quarter generated on the first day of each month in the
              quarter

             Classification Reports from 25% of inmates placed in Administrative Segregation
              during the quarter

             25% of clearance forms received by CFMG from Rideout or other local hospitals
              allowing the return of inmates to the jail after emergency treatment

             Referral Forms generated by CFMG when transferring inmates to an inpatient
              psychiatric or other mental health facility or local hospital for emergency or
              mental health care

             Documents reflecting the involuntary administration of psychotropic mediations

             25% of logs documenting CFMG Mental and Medical Health Rounds in
              Administrative Segregation, unless Plaintiffs make a showing that an additional
              number shall be produced for a certain month

             A list of all inmates referred to tele-psychiatry

             TB Tracking logs and results of positive results reported to Public Health TB
              control

             Reports of Error in End of Shift Narcotics Count Forms




[3243292.3]                                          2
